Case 20-12816-JTD   Doc 16-2   Filed 11/05/20   Page 1 of 82




                      EXHIBIT B
               Asset Purchase Agreement
               Case 20-12816-JTD   Doc 16-2    Filed 11/05/20   Page 2 of 82

                                                                EXECUTION VERSION




                          ASSET PURCHASE AGREEMENT

                                     by and among

                   FURNITURE FACTORY ULTIMATE HOLDING, L.P.,

        THE SELLER SUBSIDIARIES SET FORTH ON SCHEDULE I ATTACHED
                                 HERETO,

                                         and

                           AMERICAN FREIGHT FFO, LLC


                                   November 4, 2020




PHIL1 9186278v.4
110880660v14
                 Case 20-12816-JTD                   Doc 16-2           Filed 11/05/20              Page 3 of 82




                                                TABLE OF CONTENTS

                                                                                                                                      Page

ARTICLE I DEFINITIONS .......................................................................................................... 2
ARTICLE II PURCHASE AND SALE ...................................................................................... 12
          Section 2.1              Purchase and Sale of Purchased Assets ......................................... 12
          Section 2.2              Excluded Assets ................................................................................ 14
          Section 2.3              Assumption of Assumed Liabilities ................................................ 15
          Section 2.4              Excluded Liabilities ......................................................................... 16
          Section 2.5              Consideration ................................................................................... 17
          Section 2.6              Assumption and Assignment of Contracts. ................................... 17
          Section 2.7              Closing............................................................................................... 19
          Section 2.8              Deliveries at Closing. ....................................................................... 19
          Section 2.9              Allocation .......................................................................................... 20
ARTICLE III SELLERS’ REPRESENTATIONS AND WARRANTIES ................................. 20
          Section 3.1              Organization of Sellers; Good Standing. ....................................... 20
          Section 3.2              Authorization of Transaction.......................................................... 21
          Section 3.3              Noncontravention; Consents and Approvals................................. 21
          Section 3.4              Compliance with Laws .................................................................... 22
          Section 3.5              Title to Purchased Assets................................................................. 22
          Section 3.6              Contracts ........................................................................................... 22
          Section 3.7              Intellectual Property. ....................................................................... 23
          Section 3.8              Litigation........................................................................................... 23
          Section 3.9              Employees and Employment Matters ............................................ 23
          Section 3.10             Employee Benefit Plans. .................................................................. 24
          Section 3.11             Real Property. .................................................................................. 25
          Section 3.12             Permits .............................................................................................. 25
          Section 3.13             [Intentionally deleted]...................................................................... 26
          Section 3.14             Taxes.................................................................................................. 26
          Section 3.15             Environmental Matters ................................................................... 26
          Section 3.16             [Intentionally deleted]...................................................................... 26
          Section 3.17             [Intentionally deleted]...................................................................... 26
          Section 3.18             Insurance .......................................................................................... 26
          Section 3.19             Product Warranties; Product Liability. ........................................ 26
          Section 3.20             Privacy Policy ................................................................................... 27
          Section 3.21             Certain Payments; OFAC ............................................................... 27
          Section 3.22             Brokers’ Fees .................................................................................... 28
          Section 3.23             No Other Representations or Warranties...................................... 28
ARTICLE IV BUYER’S REPRESENTATIONS AND WARRANTIES .................................. 29
          Section 4.1              Organization of Buyer ..................................................................... 29
          Section 4.2              Authorization of Transaction.......................................................... 29
          Section 4.3              Noncontravention ............................................................................. 30
          Section 4.4              Litigation........................................................................................... 30

                                                                    i
PHIL1 9186278v.4
110880660v14
                 Case 20-12816-JTD                 Doc 16-2           Filed 11/05/20              Page 4 of 82




         Section 4.5             Financial Capacity ........................................................................... 30
         Section 4.6             Adequate Assurances Regarding Executory Contracts ............... 30
         Section 4.7             Good Faith Purchaser...................................................................... 30
         Section 4.8             Brokers’ Fees .................................................................................... 31
         Section 4.9             No Outside Reliance......................................................................... 31
ARTICLE V PRE CLOSING COVENANTS ............................................................................. 31
         Section 5.1             Certain Efforts; Cooperation .......................................................... 31
         Section 5.2             Notices and Consents ....................................................................... 32
         Section 5.3             Bankruptcy Actions ......................................................................... 33
         Section 5.4             Conduct of Business ......................................................................... 36
         Section 5.5             [Intentionally deleted]...................................................................... 37
         Section 5.6             Access. ............................................................................................... 37
         Section 5.7             Press Releases and Public Announcements ................................... 38
         Section 5.8             Bulk Transfer Laws ......................................................................... 38
ARTICLE VI OTHER COVENANTS ........................................................................................ 38
         Section 6.1             Cooperation ...................................................................................... 38
         Section 6.2             Further Assurances .......................................................................... 38
         Section 6.3             Availability of Business Records..................................................... 39
         Section 6.4             Employee Matters ............................................................................ 39
         Section 6.5             Recording of Intellectual Property Assignments .......................... 41
         Section 6.6             Transfer Taxes ................................................................................. 41
         Section 6.7             Wage Reporting ............................................................................... 42
         Section 6.8             Release ............................................................................................... 42
         Section 6.9             Insurance Policies............................................................................. 42
         Section 6.10            Collection of Accounts Receivable .................................................. 42
         Section 6.11            Data Privacy Protection .................................................................. 43
         Section 6.12            Alternate Transactions .................................................................... 44
         Section 6.13            Covenant Not to Sue ........................................................................ 44
ARTICLE VII CONDITIONS TO CLOSING ............................................................................ 44
         Section 7.1             Conditions to Buyer’s Obligations ................................................. 44
         Section 7.2             Conditions to Sellers’ Obligations .................................................. 45
         Section 7.3             No Frustration of Closing Conditions ............................................ 46
         Section 7.4             Waiver of Conditions ....................................................................... 46
ARTICLE VIII TERMINATION ................................................................................................ 46
         Section 8.1             Termination of Agreement .............................................................. 46
         Section 8.2             Procedure upon Termination.......................................................... 48
         Section 8.3             Breakup Fee and Expense Reimbursement................................... 48
         Section 8.4             Effect of Termination. ..................................................................... 48
ARTICLE IX MISCELLANEOUS ............................................................................................. 49
         Section 9.1             Remedies ........................................................................................... 49
         Section 9.2             Expenses ............................................................................................ 49
         Section 9.3             Entire Agreement ............................................................................. 49

                                                                 ii
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD             Doc 16-2            Filed 11/05/20             Page 5 of 82




        Section 9.4        Incorporation of Schedules, Exhibits and Disclosure
                           Schedule ............................................................................................ 50
        Section 9.5        Amendments and Waivers .............................................................. 50
        Section 9.6        Succession and Assignment ............................................................. 50
        Section 9.7        Notices ............................................................................................... 50
        Section 9.8        Governing Law; Jurisdiction .......................................................... 51
        Section 9.9        Consent to Service of Process.......................................................... 52
        Section 9.10       WAIVERS OF JURY TRIAL......................................................... 52
        Section 9.11       Severability ....................................................................................... 52
        Section 9.12       No Third Party Beneficiaries .......................................................... 52
        Section 9.13       No Survival of Representations, Warranties and
                           Agreements ....................................................................................... 52
        Section 9.14       Non-Recourse ................................................................................... 53
        Section 9.15       No Right of Set-Off .......................................................................... 53
        Section 9.16       Construction ..................................................................................... 53
        Section 9.17       Computation of Time....................................................................... 53
        Section 9.18       Mutual Drafting ............................................................................... 53
        Section 9.19       Disclosure Schedule ......................................................................... 54
        Section 9.20       Headings; Table of Contents ........................................................... 54
        Section 9.21       Counterparts; Facsimile and Email Signatures ............................ 54
        Section 9.22       Time of Essence ................................................................................ 54


Exhibit A          -   Form of Bill of Sale
Exhibit B          -   Form of Assignment and Assumption Agreement
Exhibit C          -   Form of Trademark Assignment Agreement
Exhibit D          -   Form of Domain Name Assignment Agreement
Exhibit E          -   Form of Sale Procedures Order
Exhibit F          -   Form of Sale Order

Schedule I             -        Schedule of Seller Entities
Schedule 2.2(p)        -        Excluded Assets
Schedule 2.6(a)        -        Assumed Contract List
Schedule 3.3(b)        -        Consents and Approvals
Schedule 3.6           -        Contracts
Schedule 3.7           -        Intellectual Property
Schedule 3.8           -        Litigation
Schedule 3.9           -        Employees and Employment Matters
Schedule 3.11(b)       -        Real Property
Schedule 3.12          -        Permits
Schedule 3.15          -        Environmental Matters
Schedule 5.4           -        Conduct of Business
Schedule 6.4           -        Employee Matters




                                                           iii
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD        Doc 16-2     Filed 11/05/20      Page 6 of 82




                              ASSET PURCHASE AGREEMENT

        This ASSET PURCHASE AGREEMENT (this “Agreement”) is entered into as of
November 4, 2020, by and among FURNITURE FACTORY ULTIMATE HOLDING, L.P., a
Delaware limited partnership (“FFU Holding”), each of the Subsidiaries of FFU Holding set forth
on Schedule I attached hereto (the “Seller Subsidiaries”, and together with FFU Holding,
“Sellers”), and American Freight FFO, LLC, a Delaware limited liability company (together with
its permitted successors, designees and assigns, “Buyer”). Sellers and Buyer are referred to
collectively herein as the “Parties.” Capitalized terms used but not otherwise defined herein shall
have the meanings assigned to them in Article I.

        WHEREAS, Sellers presently conduct the business of operating retail furniture, bedding
and mattress stores and related manufacturing activities, in several states and over the internet
(collectively, the “Business”);

         WHEREAS, on or before November 4, 2020, Sellers intend to file voluntary petitions for
relief (the “Chapter 11 Cases”) pursuant to Chapter 11 of Title 11 of the United States Code, 11
U.S.C. §§ 101 et seq., as amended (the “Bankruptcy Code”);

        WHEREAS, Sellers desire to sell, transfer and assign to Buyer, and Buyer desires to
acquire and assume from Sellers, pursuant to sections 105, 363 and 365 of the Bankruptcy Code,
the Purchased Assets and the Assumed Liabilities upon the terms and subject to the conditions set
forth herein;

        WHEREAS, Sellers intend to seek the entry of the Sale Procedures Order by the United
States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) upon the terms and
subject to the conditions set forth herein and in the Sale Procedures Order;

       WHEREAS, Sellers intend to seek the entry of the Sale Order by the Bankruptcy Court
approving this Agreement and authorizing Sellers to consummate the Contemplated Transactions
upon the terms and subject to the conditions set forth herein and in the Sale Order;

        WHEREAS, the general partner, board of managers, the board of directors or other
applicable governing body of each Seller has determined that it is advisable and in the best interests
of their respective estates and the beneficiaries of such estates to consummate the Contemplated
Transactions provided for herein pursuant to the Sale Procedures Order and the Sale Order and has
approved this Agreement, subject to higher and better offers as contemplated by the Sale
Procedures Order; and

        WHEREAS, the Contemplated Transactions are subject to the approval of the Bankruptcy
Court, subject to higher and better offers as contemplated by the Sale Procedures Order, and will
be consummated only pursuant to the Sale Order to be entered by the Bankruptcy Court.

        NOW, THEREFORE, in consideration of the mutual promises herein made, and in
consideration of the representations, warranties and covenants herein contained, and other good
and valuable consideration, the receipt and sufficiency of which is hereby acknowledged by the
Parties, the Parties agree as follows:


PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD        Doc 16-2      Filed 11/05/20     Page 7 of 82




                                           ARTICLE I
                                          DEFINITIONS

       “401(k) Plan” means the FFO 401(k) Plan, dated June 10, 2020, by and FFO Home 401(k)
Plan and Mass Mutual Financial Group, Plan Number 849843.

      “503(b)(9) Claims” means any claims against the Sellers under section 503(b)(9) of the
Bankruptcy Code timely filed and served in accordance with the Bankruptcy Code.

        “Accounts Receivable” means (a) all accounts, accounts receivable, contractual rights to
payment, notes, notes receivable, negotiable instruments, chattel paper, Credit Card Receivables,
Financing Company Receivables, and vendor and supplier rebates of Sellers in connection with
the Business as conducted by the Sellers, and (b) any security interest, claim, remedy or other right
related to any of the foregoing.

       “Administrative Claim” means a Claim arising under sections 503(b), 507(a)(2), 507(b),
or 1114(e)(2) of the Bankruptcy Code.

        “Affiliate” means, with respect to any Person, any other Person that, directly or indirectly
through one or more intermediaries, controls, or is controlled by, or is under common control with,
such Person, and the term “control” (including the terms “controlled by” and “under common
control with”) means the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through ownership of voting
securities, by Contract or otherwise.

        “Agreement” has the meaning set forth in the preamble.

        “Alternate Transaction” means a transaction or series of related transactions pursuant to
which Sellers, pursuant to the Sale Procedures Order, (a) accept a Qualified Bid, other than that of
Buyer, as the highest and best offer, or (b) sell, transfer, lease or otherwise dispose of, directly or
indirectly, including through an asset sale, stock sale, merger, reorganization or other similar
transaction (by Sellers or otherwise), including pursuant to a plan or refinancing, all or
substantially all of the Purchased Assets (or agrees to do any of the foregoing) in a transaction or
series of transactions to a Person or Persons other than Buyer, but does not mean the sale of assets
to customers conducted in the Ordinary Course of Business.

        “Assignment and Assumption Agreement” has the meaning set forth in Section 2.8(a)(ii).

        “Assumed Contract List” has the meaning set forth in Section 2.6(a).

       “Assumed Contracts” means those Leases and Contracts that have been assumed by Sellers
and assigned to Buyer pursuant to Section 2.6 and section 365 of the Bankruptcy Code. For the
avoidance of doubt, “Assumed Contracts” shall not include (i) any Non-Real Property Contract or
Lease that is excluded and rejected pursuant to Section 2.6 or (ii) any Employee Benefit Plan.

        “Assumed Liabilities” has the meaning set forth in Section 2.3.



                                                  2
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD        Doc 16-2      Filed 11/05/20     Page 8 of 82




        “Assumed Permits” means all Permits relating to the Business that are transferable in
accordance with their terms and under applicable Law, but excluding all Permits to the extent
related to any Excluded Asset (including any Lease that is not an Assumed Contract).

        “Auction” means the auction for the sale and assignment of the Purchased Assets as
specified in the Sale Procedures Order.

        “Bankruptcy Code” has the meaning set forth in the recitals.

        “Bankruptcy Court” has the meaning set forth in the recitals.

        “Bill of Sale” has the meaning set forth in Section 2.8(a)(i).

        “Breakup Fee” has the meaning set forth in Section 8.3.

      “Budget” means the “Budget” as defined in and under the DIP Term Sheet, a copy of which
Budget is attached to the DIP Term Sheet, and a copy of which Budget will be attached to the DIP
Agreement.

        “Business” has the meaning set forth in the recitals.

       “Business Day” means any day other than a Saturday, a Sunday or a day on which banks
located in New York, New York shall be authorized or required by Law to close.

        “Buyer” has the meaning set forth in the preamble.

        “Buyer Group” means Buyer, any Affiliate of Buyer and each of their respective former,
current or future Affiliates, officers, directors, employees, partners, members, managers, agents,
advisors, representatives, successors or permitted assigns.

        “Chapter 11 Cases” has the meaning set forth in the recitals.

        “Claim” means a “claim” as defined in section 101(5) of the Bankruptcy Code, whether
arising before or after the Petition Date.

        “Closing” has the meaning set forth in Section 2.7.

        “Closing Date” has the meaning set forth in Section 2.7.

       “COBRA” means Part 6 of Subtitle B of Title I of ERISA, section 4980B of the IRC, and
any similar state Law.

       “Committee” means any official committee of unsecured creditors appointed in the Chapter
11 Cases.

       “Confidentiality Agreement” means that Confidentiality Agreement dated September 24,
2020, by Franchise Group, Inc. (an Affiliate of Buyer) in favor of Sellers, regarding the terms and
conditions on which Sellers would make available certain information.

                                                  3
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD       Doc 16-2     Filed 11/05/20     Page 9 of 82




        “Consent” means any approval, consent, ratification, permission, clearance, designation,
qualification, waiver or authorization, or an order of the Bankruptcy Court that deems or renders
unnecessary the same.

        “Contemplated Transactions” means the sale by Sellers to Buyer, and the purchase by
Buyer from Sellers, of the Purchased Assets and the assumption by Buyer of the Assumed
Liabilities.

        “Contract” means any written or oral agreement, contract, lease, sublease, indenture,
mortgage, instrument, guaranty, loan or credit agreement, note, bond, customer order, purchase
order, sales order, sales agent agreement, supply agreement, development agreement, joint venture
agreement, promotion agreement, license agreement, contribution agreement, partnership
agreement or other arrangement, understanding, permission or commitment that, in each case, is
legally-binding.

       “COVID-19 Measures” means any action taken by any Seller directly in response to
COVID-19, including any compliance with any quarantine, “shelter in place,” “stay at home,”
social distancing, shut down, closure, sequester, safety or similar applicable Law, directive,
guidelines or recommendations promulgated by any Governmental Entity, including the Centers
for Disease Control and Prevention and the World Health Organization.

        “Credit Agreement” has the meaning set forth in the definition of Secured Debt below.

        “Credit Card Receivables” means all accounts receivable and other amounts owed to any
Seller (whether current or non-current) in connection with any customer purchases that are made
with credit cards or any other related amounts owing (including deposits or holdbacks to secure
chargebacks, offsets or otherwise) from credit card processors to Sellers.

        “Cure Amounts” has the meaning set forth in Section 2.6(b).

        “Cure Notice” has the meaning set forth in Section 5.3(h).

       “Current Employees” means all individuals employed by Sellers as of the Closing Date,
whether active or not (including those on short-term disability, leave of absence, paid or unpaid,
or long-term disability with, in each case, the legal right to return to employment).

        “Customer Deposits” has the meaning set forth in Section 2.1(c).

        “Dataroom” has the meaning set forth in Section 4.9.

       “Decree” means any judgment, decree, ruling, decision, opinion, injunction, assessment,
attachment, undertaking, award, charge, writ, executive order, judicial order, administrative order
or any other order of any Governmental Entity.

        “DIP Agreement” means that certain Debtor-In-Possession Credit Agreement (including
all exhibits and schedules attached thereto (including any budget)) to be entered into between the
Sellers and the DIP Lender consistent with that certain Terms for First Lien Secured Super-Priority


                                                4
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD        Doc 16-2       Filed 11/05/20    Page 10 of 82




Debtor In Possession Financing for Furniture Factory Outlet, LLC and Bedding, LLC executed by
Buyer and Sellers as of November 4, 2020 (the “DIP Term Sheet”).

          “DIP Lender” means Buyer or its designee.

          “Disclosure Schedule” has the meaning set forth in Article III.

        “Employee Benefit Plan” means each “employee benefit plan” (as such term is defined in
section 3(3) of ERISA, whether or not subject to ERISA) and each other benefit, retirement,
employment, consulting, compensation, incentive, bonus, stock option, restricted stock, stock
appreciation right, phantom equity, change in control, severance, medical and hospitalization,
insurance, life, disability, salary continuation, sick pay, vacation, paid time off, welfare and fringe-
benefit or other compensation plan, program, policy, agreement or arrangement of any kind, in
each case, (i) that are for the benefit of or relating to any current or former directors, officers,
managers, employees, consultants or other service providers of any Seller or any ERISA Affiliate,
or any spouse, dependent or beneficiary thereof, or (ii) that are maintained, sponsored or
contributed to or required to be contributed to, by any Seller or any ERISA Affiliate or in which
any Seller or ERISA Affiliate participates or participated or (ii) under which Seller or any ERISA
Affiliate has or may have any liability, contingent or otherwise, including without limitation as a
result of any previously-terminated plan, program, policy, agreement or arrangement.

        “Environmental Laws” all applicable Laws or Decrees of any Governmental Entity
concerning pollution (or the cleanup thereof) or protection of the environment, human health, and
natural resources.

        “Environmental Notice” means any written directive, notice of violation or infraction, or
written notice relating to actual or alleged non-compliance with any Environmental Law or any
term or condition of any Permit issued to any Seller under or pursuant to any Environmental Law.

      “ERISA” means the United States Employee Retirement Income Security Act of 1974, as
amended.

       “ERISA Affiliate” means any trade or business or other entity (whether or not
incorporated) that, together with any Seller, would be deemed at any relevant time to be a “single
employer” within the meaning of section 414 of the Code or section 4001 of ERISA.

          “Excluded Assets” has the meaning set forth in Section 2.2.

        “Excluded Claims” means all rights (including rights of set-off and rights of recoupment),
refunds, claims, counterclaims, demands, causes of action and rights to collect damages of Sellers
against third parties to the extent related to any Excluded Asset or Excluded Liability.

          “Excluded Employee” has the meaning set forth in Section 6.4(b).

          “Excluded Liabilities” has the meaning set forth in Section 2.4.

          “Excluded Utility Deposits” means any utility deposits related exclusively to Excluded
Assets.
                                                   5
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD       Doc 16-2       Filed 11/05/20     Page 11 of 82




        “Expense Reimbursement” has the meaning set forth in Section 8.3.

        “Express Representations” has the meaning set forth in Section 4.9.

        “FFO” means Furniture Factory Holding, LLC, a Delaware limited liability company.

        “FFU Holding” has the meaning set forth in the preamble.

        “Final Order” means an order entered by the Bankruptcy Court, the implementation,
operation, or effect of which has not been stayed and as to which order (or any revision,
modification, or amendment thereof) the time to appeal or seek review or rehearing or writ of
certiorari has expired and as to which no appeal or petition for review or rehearing or certiorari
has been taken and is pending; provided that the possibility that a motion under Rule 60 of the
Federal Rules of Civil Procedure, or any analogous rule under the Bankruptcy Code, may be filed
relating to such order, shall not cause such order not to be a Final Order.

        “Financing Company Receivables” means all accounts receivable and other amounts owed
to any Seller (whether current or non-current) in connection with any customer purchases that are
affected through customer’s applications for and payment of any amounts owed to any Seller
through a finance company.

        “Former Employees” means all individuals who have been employed previously by the
Sellers (or any of their predecessors) who are not Current Employees.

       “GBS Supplier Agreement” means that certain Supplier Agreement, dated June 15, 2018
(with a “Program Start Date” of August 1, 2018), by and between GBS Enterprises Inc. and
Furniture Factory Outlet, LLC, as amended.

       “Governmental Entity” means any United States federal, state or local or non-United
States governmental or regulatory authority, agency, commission, court, body or other
governmental entity.

        “Hazardous Substance” means any material, substance, chemical, petroleum or petroleum-
derived products, radon, radioactive materials or wastes, lead or lead-containing materials, waste,
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each case, whether
naturally occurring or man-made, that is defined as hazardous, acutely hazardous, or toxic under
Environmental Laws, or that is a per- or polyfluoroalkyl substance.

        “Information Presentation” has the meaning set forth in Section 4.9.

        “Insurance Policy” means each primary, excess and umbrella insurance policy, bond and
other forms of insurance owned or held by or on behalf, or providing insurance coverage to the
Business, Sellers and their operations, properties and assets, including, without limitation, all stop-
loss insurance policies with respect to Sellers’ self-insured medical and/or dental insurance
programs.

        “Intellectual Property” means any and all rights, title and interest in or relating to
intellectual property of any type, which may exist or be created under the Laws of any jurisdiction
                                                  6
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD         Doc 16-2      Filed 11/05/20      Page 12 of 82




throughout the world, including: (a) patents and patent applications, together with all reissues,
continuations, continuations-in-part, divisionals, extensions and reexaminations in connection
therewith; (b) trademarks, service marks, trade dress, logos, slogans, trade names, service names,
brand names, Internet domain names and all other source or business identifiers and general
intangibles of a like nature, along with all applications, registrations and renewals in connection
therewith, and all goodwill associated with any of the foregoing; (c) rights associated with works
of authorship, including exclusive exploitation rights, mask work rights, copyrights, database and
design rights, whether or not registered or published, all registrations and recordations thereof and
applications in connection therewith, along with all extensions and renewals thereof; (d) trade
secrets; and (e) all other intellectual property rights related to the Business.

        “Intellectual Property Assignments” has the meaning set forth in Section 2.8(a)(iii).

        “Inventory” means all of Sellers’ inventory of furniture, mattresses, bedding, accessories,
raw materials and work-in-process therefor and all of Sellers’ tangible property used in the
manufacturing of mattresses and bedding materials, including, packaging materials, miscellaneous
consumables, materials, supplies, inventories and other related items or that are otherwise included
in the Purchased Assets and are permitted to be sold and transferred under applicable Law.

        “IRC” means the United States Internal Revenue Code of 1986, as amended.

       “Law” means any federal, state, provincial, local, municipal, foreign or international,
multinational or other law, statute, legislation, constitution, principle of common law, resolution,
ordinance, code, edict, decree, proclamation, treaty, convention, rule, regulation, ruling, directive,
pronouncement, determination, decision, opinion or requirement issued, enacted, adopted,
promulgated, implemented or otherwise put into effect by or under the authority of any
Governmental Entity.

        “Leased Real Property” means all leasehold or sub-leasehold estates and other rights to use
or occupy any land, buildings, structures, improvements, fixtures or other interest in real property
of Sellers which is used in the Business.

       “Leases” means all leases, subleases, licenses, concessions and other Contracts, including
all amendments, extensions, renewals, guaranties and other agreements with respect thereto, in
each case pursuant to which any Seller holds any Leased Real Property.

         “Liability” means, as to any Person, any debt, adverse claim, liability (including any
liability that results from, relates to or arises out of tort or any other product liability claim), duty,
responsibility, obligation, commitment, assessment, cost, expense, loss, expenditure, charge, fee,
penalty, fine, contribution, or premium of any kind or nature whatsoever, whether known or
unknown, asserted or unasserted, absolute or contingent, direct or indirect, accrued or unaccrued,
liquidated or unliquidated, or due or to become due, and regardless of when sustained, incurred,
or asserted or when the relevant events occurred or circumstances existed.

       “Lien” means any lien (as defined in section 101(37) of the Bankruptcy Code),
encumbrance, claim (as defined in section 101(5) of the Bankruptcy Code), charge, mortgage, deed
of trust, option, pledge, security interest or similar interests, title defects, hypothecations,
easements, rights of way, rights of use, encroachments, judgments, rights of setoff, conditional
                                               7
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD       Doc 16-2       Filed 11/05/20   Page 13 of 82




sale or other title retention agreements and other similar impositions, imperfections or defects of
title or restrictions on transfer or use.

       “Litigation” means any action, cause of action, suit, claim, investigation, mediation, audit,
grievance, demand, hearing or proceeding, whether civil, criminal, administrative or arbitral,
whether at law or in equity and whether before any Governmental Entity or arbitrator.

         “Material Adverse Effect” means any change, event, effect, development, condition,
circumstance or occurrence (when taken together with all other changes, events, effects,
developments, conditions, circumstances or occurrences), that (a) is materially adverse to the
financial condition or results of operations of the Purchased Assets (taken as a whole); provided,
however, that no change, event, effect, development, condition, circumstance or occurrence related
to any of the following shall be deemed to constitute, and none of the following shall be taken into
account in determining whether there has been a Material Adverse Effect: (i) national or
international business, economic, political or social conditions, including the engagement by the
United States of America in hostilities, affecting (directly or indirectly) the industry in which the
Business operates, whether or not pursuant to the declaration of a national emergency or war, or
the occurrence of any military, cyber or terrorist attack upon the United States of America or any
of its territories, possessions or diplomatic or consular offices or upon any military installation,
equipment or personnel of the United States of America, except to the extent that such change has
a materially disproportionate adverse effect on the Business relative to the adverse effect that such
changes have on other companies in the industry in which the Business operates; (ii) financial,
banking or securities markets (including any disruption thereof or any decline in the price of
securities generally or any market or index), except to the extent that such change has a materially
disproportionate adverse effect on the Business relative to the adverse effect that such changes
have on other companies in the industry in which the Business operates; (iii) compliance with this
Agreement or any Related Agreement, including the taking of any action required hereby or
thereby or the failure to take any action that is not permitted hereby or thereby; (iv) any changes
attributable to or arising from or relating to (A) the taking of any action permitted or contemplated
by this Agreement or at the request of Buyer or its Affiliates, (B) the failure to take any action if
such action is prohibited by this Agreement, or (C) the negotiation, announcement or pendency of
this Agreement or the transactions contemplated hereby or the identity, nature or ownership of
Buyer, including the impact thereof on the relationships, contractual or otherwise, of the business
of the Sellers with employees, customers, lessors, suppliers, vendors or other commercial partners;
(v) arising from or relating to any existing event, occurrence, or circumstance with respect to which
Buyer has knowledge as of the date hereof, including any matter set forth in the schedules hereto,
(vi) arising from or relating to changes in Laws or other binding directives or determinations issued
or made by or agreements with or consents of any Governmental Entity, (vii) resulting from any
act of God or other force majeure event (including natural disasters, disease, epidemics, pandemics
(including COVID-19 and COVID-19 Measures) or famine); (viii) in the case of Sellers or the
Business, (A) the failure to meet or exceed any projection or forecast or (B) changes in the business
or operations of Sellers or any of their respective Affiliates (including changes in credit terms
offered by suppliers or financing sources) resulting from the announcement, filing or pendency of
the Chapter 11 Cases or Sellers’ and their respective Affiliates’ financial condition or Sellers’ and
certain of their respective Affiliates’ status as debtors under Chapter 11 of the Bankruptcy Code;
(ix) seasonal changes in the results of operations (provided that such seasonal changes are
consistent with the historic experience of the Business); (x) changes in Law or in GAAP or
                                                  8
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD       Doc 16-2       Filed 11/05/20     Page 14 of 82




interpretations thereof; or (xi) inaction by Sellers due to Buyer’s refusal to consent to a request for
consent by Seller under Section 5.4 hereof; or (b) would reasonably be expected to prevent or
materially delay the ability of Sellers to consummate the transactions contemplated by this
Agreement or the Related Agreements on the terms set forth herein and therein.

        “Non-Real Property Contracts” means the Contracts to which any Seller is a party other
than the Leases.

        “Offeree” has the meaning set forth in Section 6.4(a).

         “Off-the-Shelf Software” means off-the-shelf personal computer software as such term is
commonly understood, that is commercially available under non-discriminatory pricing terms on
a retail basis for less than $1,500 per seat and used solely on the desktop personal computers of
the Business.

       “Ordinary Course of Business” means the ordinary course of business of Sellers taken as a
whole consistent with past custom and practice and taking into account the commencement of the
Chapter 11 Cases.

        “Outside Date” has the meaning set forth in Section 8.1(c).

        “Parties” has the meaning set forth in the preamble.

       “Permit” means any franchise, approval, permit, license, order, registration, certificate,
variance, Consent, exemption or similar right issued, granted, given or otherwise obtained from or
by any Governmental Entity, under the authority thereof or pursuant to any applicable Law.

         “Permitted Liens” means (a) Liens for utilities and Taxes not yet delinquent or which are
being contested in good faith by appropriate proceedings; (b) with respect to leased or licensed
personal property, the terms and conditions of the lease or license applicable thereto to the extent
constituting an Assumed Contract; (c) mechanics liens and similar liens for labor, materials or
supplies provided with respect to real property incurred in the Ordinary Course of Business for
amounts which are not delinquent and which are not material or which are being contested in good
faith by appropriate proceedings; (d) with respect to real property, zoning, building codes and other
land use Laws regulating the use or occupancy of such real property or the activities conducted
thereon which are imposed by any Governmental Entity having jurisdiction over such real property
which are not violated by the current use or occupancy of such real property or the operation of
the Business, except where any such violation would not, individually or in the aggregate,
materially impair the use, operation or transfer of the affected property or the conduct of the
Business thereon as it is currently being conducted; and (e) easements, covenants, conditions,
restrictions and other similar matters affecting title to real property and other encroachments and
title and survey defects that do not or would not materially impair value or the use or occupancy
of such real property or materially interfere with the operation of the Business at such real property.

        “Person” means an individual, a partnership, a corporation, a limited liability company, an
association, a joint stock company, a trust, a joint venture, an unincorporated organization or any
other entity, including any Governmental Entity or any group or syndicate of any of the foregoing.

                                                  9
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD      Doc 16-2       Filed 11/05/20     Page 15 of 82




        “Petition Date” means the date of the filing of the Chapter 11 Cases.

        “PII” has the meaning set forth in Section 6.11.

      “Priority Claim” means a Claim entitled to priority pursuant to section 507(a) of the
Bankruptcy Code.

       “Professional Services” means any legal services, accounting services, financial advisory
services, investment banking services or any other professional services provided by the Sellers’
advisers obtained pursuant to any order of the Bankruptcy Court.

        “Purchase Price” has the meaning set forth in Section 2.5.

        “Purchased Assets” has the meaning set forth in Section 2.1.

       “Purchased Avoidance Actions” means all causes of action, lawsuits, claims, rights of
recovery and other similar rights of any Seller, including avoidance claims or causes of action
under Chapter 5 of the Bankruptcy Code relating to the Business and the Purchased Assets.

       “Qualified Bid” means competing bids qualified for the Auction in accordance with the
Sale Procedures Order.

        “Records” means the books, records, information, ledgers, files, invoices, documents, work
papers, correspondence, lists (including customer lists, supplier lists and mailing lists), plans
(whether written, electronic or in any other medium), drawings, designs, specifications, creative
materials, advertising and promotional materials, marketing plans, studies, reports, data and
similar materials related to the Business.

       “Registered” means issued by, registered with, renewed by or the subject of a pending
application before any Governmental Entity or domain name registrar.

       “Related Agreements” means the Bill of Sale, the Assignment and Assumption Agreement
and the Intellectual Property Assignments and any other instruments of transfer and conveyance
as may be required under applicable Law to convey valid title of the Purchased Assets to Buyer.

       “Representative” of a Person means such Person’s Subsidiaries and the officers, directors,
managers, employees, advisors, representatives (including its legal counsel and its accountants)
and agents of such Person or its Subsidiaries.

        “Sale Hearing” means the hearing conducted in the Bankruptcy Court to seek approval of
the Sale Motion and the Contemplated Transactions.

       “Sale Motion” means a combined motion filed by the Sellers with the Bankruptcy Court in
connection with the Chapter 11 Cases requesting the entry of the Sale Order.

        “Sale Order” has the meaning set forth in Section 5.3(b)(ii).

        “Sale Order Deadline” means December 17, 2020, unless extended by the Seller.

                                                10
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD        Doc 16-2       Filed 11/05/20    Page 16 of 82




      “Sale Procedures Motion” means a combined motion filed by the Sellers with the
Bankruptcy Court in connection with the Chapter 11 Cases requesting the entry of the Sale
Procedures Order.

          “Sale Procedures Order” has the meaning set forth in Section 5.3(b)(i).

          “Sale Procedures Order Deadline” means November 25, 2020, unless extended by the
Seller.

        “Secured Debt” means the senior secured debt of one or more of the Sellers owing to Buyer
pursuant to that certain Credit Agreement, dated as of June 10, 2016 (as amended, restated,
supplemented, waived or otherwise modified from time to time, the “Credit Agreement”), by and
among FFO and certain of its Affiliates and Subsidiaries, the lenders from time to time party
thereto, and Stellus Capital Investment Corporation, as Administrative Agent (as subsequently
assigned to Buyer).

          “Seller” or “Sellers” has the meaning set forth in the preamble.

          “Seller Subsidiaries” has the meaning set forth in the preamble.

       “Sellers’ Knowledge” (or words of similar import) means the actual knowledge of Hank
Mullany and Don Roach after reasonable inquiry of those direct reports who would reasonably be
expected to have actual knowledge of the matter in question.

        “Subsidiary” means, with respect to any Person, any corporation, limited liability company,
partnership, association or other business entity of which (a) if a corporation, a majority of the
total voting power of shares of stock entitled (without regard to the occurrence of any contingency)
to vote in the election of directors, managers or trustees thereof (or other persons performing
similar functions with respect to such corporation) is at the time owned or controlled, directly or
indirectly, by that Person or one or more of the other Subsidiaries of that Person or a combination
thereof, or (b) if a limited liability company, partnership, association or other business entity (other
than a corporation), a majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by that Person or one or more Subsidiaries of that
Person or a combination thereof and for this purpose, a Person or Persons owns a majority
ownership interest in such a business entity (other than a corporation) if such Person or Persons
shall be allocated a majority of such business entity’s gains or losses or shall be or control any
managing director, managing member, or general partner of such business entity (other than a
corporation). The term “Subsidiary” shall include all Subsidiaries of such Subsidiary.

        “Tax” or “Taxes” means any United States federal, state or local or non-United States
income, gross receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under section 59A of the IRC), customs
duties, capital stock, franchise, profits, withholding, social security (or similar), unemployment,
real property, personal property, ad valorem, sales, use, liquor, cigarette, transfer, value added,
alternative or add-on minimum, estimated or other tax of any kind whatsoever, whether computed
on a separate or consolidated, unitary or combined basis or in any other manner, including any
interest, penalty or addition thereto, whether or not disputed.

                                                  11
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD         Doc 16-2       Filed 11/05/20     Page 17 of 82




        “Tax Return” means any return, declaration, report, claim for refund or information return
or statement relating to Taxes, including any schedule or attachment thereto, and including any
amendment thereof.

        “Transfer Tax” has the meaning set forth in Section 6.6.

        “Transferred Employees” has the meaning set forth in Section 6.4(a).

        “Wind Down Cash” has the meaning set forth in Section 2.5.

                                          ARTICLE II
                                      PURCHASE AND SALE

        Section 2.1 Purchase and Sale of Purchased Assets. Pursuant to sections 105, 363 and
365 of the Bankruptcy Code, on the terms and subject to the conditions set forth in this Agreement,
at the Closing, Buyer shall purchase, acquire and accept from Sellers, on an “as is, where is” basis
and without any representation or warranty on the part of Sellers as to fitness, merchantability or
otherwise, and Sellers shall sell, transfer, assign, convey and deliver to Buyer, all of the Purchased
Assets, free and clear of all Liens (other than Permitted Liens and any Liens relating to or included
in the Assumed Liabilities), for the consideration specified in Section 2.5. “Purchased Assets”
shall mean all of the, direct or indirect, right, title and interest of Sellers in and to the tangible and
intangible assets, properties, rights, claims and Contracts used, useful, or held for use in, or related
to, the Business (but excluding Excluded Assets) as of the Closing, including:

               (a)    all Accounts Receivable of Sellers, including all Credit Card Receivables
        and Financing Company Receivables, as of the Closing;

               (b)     all Inventory of Sellers as of the Closing, including all rights of Sellers to
        receive such Inventory, supplies and materials which are on order as of the Closing;

                (c)      without duplication, all deposits (including, without limitation, deposits in
        transit, customer deposits (the “Customer Deposits”) and security deposits for rent,
        electricity, telephone, utilities or otherwise, but excluding deposits that constitute Excluded
        Utility Deposits) and other prepaid charges and expenses, credits, advance payments,
        charges and fees of Sellers that relate to the Purchased Assets;

               (d)     all Assumed Contracts that have been assumed by and assigned to Buyer
        pursuant to Section 2.6;

                   (e)   all Intellectual Property owned by Sellers;

                   (f)   all industrial and motor vehicles owned by Sellers;

               (g)    all items of machinery, equipment, supplies, furniture, fixtures, and
        leasehold improvements (to the extent of Sellers’ rights to any leasehold improvements
        under the Leases that are Assumed Contracts) owned by Sellers as of the Closing;



                                                   12
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD        Doc 16-2       Filed 11/05/20    Page 18 of 82




                 (h)   all Records (provided that Sellers are entitled to retain copies of all Records
        and Buyer will make all such Records available to Sellers upon reasonable request and at
        no charge), but excluding (i) personnel files for Current Employees and Former Employees
        of Sellers who are not hired by Buyer as of the Closing Date and (ii) any materials
        exclusively related to any Excluded Assets and copies of all information relating solely to
        the Taxes and Tax Returns of the Business or the Purchased Assets in the possession of
        Sellers;

                (i)    all goodwill associated with the Business or the Purchased Assets, including
        all goodwill associated with the Intellectual Property owned by Sellers and all rights under
        any non-disclosure and confidentiality, noncompete, or nonsolicitation agreements with
        current or former employees, directors, independent contractors and agents of any Seller
        or with third parties for the benefit of any Seller, in each case to the extent relating to the
        Business, the Purchased Assets and/or the Assumed Liabilities (or any portion thereof);

               (j)     all of the Assumed Permits or all of the rights and benefits accruing under
        any Permits relating to the Business to the extent transferrable and held by Sellers;

                (k)     the amount of, and all rights to any, insurance proceeds received by any of
        Sellers after the date hereof in respect of (i) the loss, destruction or condemnation of any
        Purchased Assets occurring prior to, on or after the Closing or (ii) any Assumed Liabilities;

                (l)    except for the Wind Down Cash and any cash received in connection with
        any of the other Excluded Assets (including any Tax refund), all cash, cash equivalents,
        bank deposits and similar cash items of Sellers to the extent such amounts exceed the
        amount of Sellers’ operational expenses, accrued or incurred between the Petition Date and
        the Closing Date, that remain unpaid following the Closing Date, consistent in all respects
        with the Budget and Permitted Variances (as such term is defined in the DIP Term Sheet
        and the DIP Agreement) (such amounts that exceed the amount of such accrued or incurred
        operating expenses, the “Excess Cash”);

                 (m)     all other rights, demands, claims, credits, allowances, rebates or other
        refunds (excluding any vendor or supplier rebates) and rights in respect of promotional
        allowances or rights of setoff and rights of recoupment of every kind and nature (whether
        or not known or unknown or contingent or non-contingent), other than against Sellers,
        arising out of or relating to the Business as of the Closing, including all deposits (including
        Customer Deposits and security deposits (whether maintained in escrow or otherwise) for
        rent, electricity, telephone or otherwise), advances and prepayments;

                (n)    except for the Excluded Claims, all causes of action, lawsuits, judgments,
        claims, refunds, rights of recovery, rights of set-off, recoupment, counterclaims, defenses,
        demands, warranty claims, rights to indemnification, contribution, advancement of
        expenses or reimbursement, or similar rights of any Seller (at any time or in any manner
        arising or existing, whether choate or inchoate, known or unknown, now existing or
        hereafter acquired, contingent or noncontingent), including, without limitation, the
        Purchased Avoidance Actions;


                                                  13
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD        Doc 16-2         Filed 11/05/20   Page 19 of 82




                (o)    all rights under or pursuant to all warranties, representations and guarantees
        made by suppliers, manufacturers, contractors and any other Person to the extent relating
        to equipment purchased, products sold, or services provided, to Sellers or to the extent
        affecting any Purchased Assets and/or Assumed Liabilities;

               (p)   all of the Sellers’ telephone numbers, fax numbers, e-mail addresses,
        websites, URLs and internet domain names related to the Business; and

               (q)    all other assets that are related to, used in or which could be used in
        connection with the Purchased Assets or the Business (but excluding all of the Excluded
        Assets).

       Section 2.2 Excluded Assets. Notwithstanding Section 2.1, Buyer expressly
understands and agrees that Buyer is not purchasing or acquiring, and Seller is not selling or
assigning, any of the following assets, properties and rights of Sellers (the “Excluded Assets”):

               (a)     the Wind Down Cash, any cash received in connection with any of the other
        Excluded Assets (including any Tax refund), and the cash, cash equivalents, bank deposits
        and similar cash items of Sellers that do not constitute Excess Cash;

                   (b)   all bank accounts of Sellers;

                   (c)   all deposits that constitute Excluded Utility Deposits;

                (d)      all of Sellers’ certificates of formation or certificates of incorporation and
        other organizational documents, qualifications to conduct business as a foreign entity,
        arrangements with registered agents relating to foreign qualifications, taxpayer and other
        identification numbers, seals, minute books, stock transfer books, unit certificates and other
        documents relating to the organization, maintenance and existence of any Seller as a
        limited liability company, corporation or other entity;

               (e)    all equity securities of any Seller or securities convertible into,
        exchangeable, or exercisable for any such equity securities and all net operating losses of
        any Seller;

                (f)    all Leases (and related Leased Real Property) and Contracts, in each case,
        other than the Assumed Contracts;

                   (g)   the Excluded Claims;

              (h)    any loans or notes payable to any Seller or any of its Affiliates from any
        employee of any Seller or any of its Affiliates (other than Ordinary Course of Business
        employee advances and other than loans or notes from any Transferred Employees);

               (i)     any (1) Records containing confidential personal private information
        including confidential personnel and medical Records pertaining to any Current Employees
        or Former Employees to the extent the disclosure of such information is prohibited by
        applicable Law, (2) other Records that Sellers are required by Law to retain and (3) any
                                                  14
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD        Doc 16-2       Filed 11/05/20    Page 20 of 82




        Records or other documents relating to the Chapter 11 Cases that are protected by the
        attorney-client privilege; provided that Buyer shall have the right to make copies of any
        portions of such retained Records (other than the Records referenced in subsection (3)) to
        the extent that such portions relate to the Business or any Purchased Asset;

                   (j)   all Permits other than the Assumed Permits;

               (k)     all directors’ and officers’ liability insurance policies, including any tail
        insurance policies, and all rights of any nature with respect to any such insurance policies,
        including any recoveries thereunder and any rights to assess claims seeking any such
        recoveries;

                (l)     all assets, rights and claims arising from or with respect to Taxes of any
        Seller, including all rights arising from any refunds due from federal, state and/or local
        Governmental Entities with respect to Taxes paid by Sellers, all deferred tax assets, Tax
        deposits, Tax prepayments and estimated Tax payments, in each case for Taxes owed the
        Sellers for periods ending on or prior to December 31, 2020;

                   (m)   all Insurance Policies and any prepaid premiums with respect thereto;

                   (n)   any assets expressly excluded from Purchased Assets pursuant to Section
        2.1;

               (o)     all Employee Benefit Plans and trusts, Insurance Policies, rights and other
        assets set aside and specifically reserved solely to fund benefits payable under the
        applicable Employee Benefit Plan;

                   (p)   the assets listed on Schedule 2.2(p); and

                (q)    the rights of Sellers under this Agreement and the Related Agreements and
        all cash and non-cash consideration payable or deliverable to Sellers under this Agreement.

        Section 2.3 Assumption of Assumed Liabilities. On the terms and subject to the
conditions of this Agreement, at the Closing (or, with respect to Assumed Liabilities under
Assumed Contracts or Assumed Permits that are assumed by Buyer after the Closing, such later
date of assumption as provided in Sections 2.6), Buyer shall assume from Sellers (and from and
after the Closing pay, perform, discharge, or otherwise satisfy in accordance with their respective
terms), and Sellers shall irrevocably convey, transfer, and assign to Buyer, the following
Liabilities, without duplication and only to the extent not paid prior to the Closing and no other
Liabilities (collectively, the “Assumed Liabilities”):

                   (a)   the Cure Amounts under any and all Assumed Contracts;

                (b)     Liabilities under the Assumed Contracts and the Assumed Permits from and
        after the Closing Date as well as any Liabilities arising out of the conduct of the business
        or the ownership of the Purchased Assets, in each case, by Buyer from and after the Closing
        Date, other than any liabilities arising out of any breach, default or failure to perform on or
        prior to the Closing Date under any Assumed Contract or Assumed Permit;
                                                  15
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD        Doc 16-2     Filed 11/05/20     Page 21 of 82




                (c)     all accrued and unpaid payroll, accrued and unused vacation, and accrued
        and unpaid payroll Taxes, in each case, as of the Closing Date (and not paid by Sellers
        prior thereto) for all Transferred Employees; provided, however, that the Assumed
        Liabilities shall not include any unpaid payroll or payroll Taxes which accrued prior to the
        Petition Date;

                (d)     all obligations to garnish wages or pay worker’s compensation for
        Employees that are Transferred Employees, to the extent arising and related to the period
        following the Closing Date; provided, however, that the Assumed Liabilities shall not
        include any garnishments or worker’s compensation amounts owed by Sellers which are
        in default or in arrears as of the Closing Date;

                (e)    to the extent required by applicable law, Liabilities relating to continuation
        of health care coverage, to the extent required by COBRA, to Current Employees and
        Former Employees of the Sellers (and their qualified beneficiaries) who left employment
        or otherwise experienced a COBRA qualifying event on or prior to the Closing Date;

                   (f)   all Liabilities for Customer Deposits as of the Closing Date;

               (g)   all gift certificate obligations of Sellers as of the Closing Date (excluding
        any escheatment claims);

                   (h)   all Transfer Taxes in accordance with Section 6.6;

                (i)     any and all personal property Taxes with respect to the Purchased Assets to
        the extent that they are not otherwise satisfied under the Budget and DIP Agreement; and

                (j)    all valid customer warranty claims arising in connection with the GBS
        Supplier Agreement (provided, however, for the avoidance of doubt, it is stipulated and
        agreed that Buyer or its designee (and not GBS Enterprises Inc.) shall be responsible for
        satisfying and addressing any such valid warranty claims).

         Section 2.4 Excluded Liabilities. Notwithstanding anything herein to the contrary, the
Parties expressly acknowledge and agree that Buyer shall not assume, be obligated to pay, perform
or otherwise discharge or in any other manner be liable or responsible for any Liabilities of Sellers,
whether existing on the Closing Date or arising thereafter, other than the Assumed Liabilities (all
such Liabilities that Buyer is not assuming being referred to collectively as the “Excluded
Liabilities”). For avoidance of doubt, Excluded Liabilities include but are not limited to (i) any
liabilities or obligations under the Employee Benefit Plans, whether arising prior to, on or after the
Closing Date, and (ii) any liabilities and obligations that are not Assumed Liabilities relating to
any current or former directors, officers, managers, employees, consultants or other service
providers of any Seller or any ERISA Affiliate, with respect to their employment and/or
termination of employment with any Seller or any ERISA Affiliate, or any spouse, dependent or
beneficiary thereof, including, without limitation, any liability or obligation under any Employee
Benefit Plan or any other employee benefit plans, programs or arrangements with respect to which
any Seller or ERISA Affiliate has or may have any liability, contingent or otherwise (including,
without limitation, any liabilities arising prior to the Closing for vacation pay, sick pay, holiday
pay, paid time off, wages, salary, bonuses, severance or other payments or liabilities of any kind
                                                  16
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD       Doc 16-2       Filed 11/05/20    Page 22 of 82




to any current or former directors, officers, managers, employees, consultants or other service
providers of any Seller or any ERISA Affiliate or any contributions, remittances, premiums, or
other amounts to be made to any Employee Benefit Plan) and any liability under any employment
agreement, offer letter, consulting agreement or similar agreement between any Seller or any
ERISA Affiliate and any current or former directors, officers, managers, employees, consultants
or other service providers of any Seller or ERISA Affiliate, excluding for purposes of clauses (i)
and (ii) the liabilities and obligations for (x) accrued payroll, accrued and unused vacation, and
accrued payroll Taxes, in each case, as of the Closing Date (and not paid by Sellers prior thereto)
for all Transferred Employees, to the extent arising and related to the period following the Petition
Date, and (y) accrued bonuses as of the Closing Date (and not paid by Sellers prior thereto) for
store managers who are Transferred Employees, to the extent arising and related to the period
following the Petition Date.

        Section 2.5 Consideration. As consideration for the sale and transfer of the Purchased
Assets, Buyer shall, in addition to the assumption by Buyer of the Assumed Liabilities, (i) credit
bid a portion of the Secured Debt in an amount of $7,000,000 pursuant to section 363(k) of the
Bankruptcy Code, (ii) credit bid up to the amount of all outstanding obligations under the DIP
Agreement as of the Closing Date pursuant to section 363(k) of the Bankruptcy Code, and (iii)
make a cash payment to Sellers (via wire transfer of immediately available funds into a bank
account designed in writing by Sellers) in an amount of $739,000 to fund the wind-down of the
Sellers’ estates and the closure of the Chapter 11 Cases (such amount, the “Wind Down Cash”).
The consideration described in this Section 2.5 is collectively referred to herein as the “Purchase
Price.”

        Section 2.6    Assumption and Assignment of Contracts.

                (a)       Schedule 2.6(a) of the Disclosure Schedule (the “Assumed Contract List”)
        sets forth a list of all Contracts and Leases to which a Seller is a party and which Buyer has
        designated to be included as an Assumed Contract, together with estimated Cure Amounts
        for each Assumed Contract. Buyer shall have the right, at no cost to any Seller, to amend
        the Assumed Contract List in any respect at any time prior to the Closing Date; provided
        that no such change of the Assumed Contract List shall reduce the amount of the Purchase
        Price.

                (b)     In connection with the assumption and assignment to Buyer of any
        Assumed Contract pursuant to this Section 2.6, (i) the cure amounts, if any, necessary to
        cure all defaults, if any, and to pay all actual or pecuniary losses that have resulted from
        such defaults under the Assumed Contracts for the assumption thereof and assignment to
        Buyer as provided herein and in the Sale Order (such amounts, the “Cure Amounts”), shall
        be paid by Buyer at the Closing, or at such later date as shall be approved by the Bankruptcy
        Court or as may be agreed to by the counterparty to such Assumed Contract, and not by
        Sellers and Sellers shall have no Liability therefor, and neither the Cure Amounts paid by
        Buyer nor any other expense or obligation set forth in this Section 2.6(b) shall reduce,
        directly or indirectly, any consideration payable to or received by Sellers hereunder and
        (ii) Buyer shall provide sufficient adequate assurance of future performance as of the Sale
        Hearing necessary to satisfy the conditions contained in sections 365(b)(1)(C) and 365(f)
        of the Bankruptcy Code with respect to Assumed Contracts.
                                                 17
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD       Doc 16-2       Filed 11/05/20    Page 23 of 82




                 (c)    Sellers shall use their respective commercially reasonable efforts to assign
        the Assumed Contracts to Buyer, including using commercially reasonable efforts to
        facilitate negotiations with the counterparties to such Assumed Contracts and to obtain an
        order of the Bankruptcy Court (which shall be the Sale Order) containing a finding that the
        proposed assignment to and assumption of the Assumed Contracts by Buyer, on the terms
        set forth in this Section 2.6, satisfies all applicable requirements of section 365 of the
        Bankruptcy Code. At the Closing, the Sellers shall, pursuant to the Sale Order and the
        Assignment and Assumption Agreement, assign to Buyer each of the Assumed Contracts
        that is capable of being assigned and assumed by Buyer pursuant to the terms of such
        Assumed Contract or the Sale Order.

               (d)     In the event Sellers are unable to assign any such Assumed Contract to
        Buyer without the Consent of another Person, which Consent has not been obtained prior
        to Closing or pursuant to an order of the Bankruptcy Court, then the Parties shall use their
        commercially reasonable efforts to obtain, and to cooperate in obtaining, all Consents from
        Governmental Entities and third parties necessary to assume and assign such Assumed
        Contracts to Buyer, including, in the case of Buyer, paying any applicable Cure Amounts;
        provided, however, that (i) Sellers shall not incur any costs associated with the obligations
        hereunder (including with respect to the Cure Amounts) and (ii) Sellers’ obligations
        hereunder shall only continue until the Chapter 11 Cases are closed or dismissed.

                 (e)     Notwithstanding the foregoing, a Contract shall not be an Assumed
        Contract hereunder and shall not be assigned to, or assumed by, Buyer to the extent that
        such Contract (i) is rejected by a Seller or terminated by a Seller in accordance with the
        terms hereof or by the other party thereto, or terminates or expires by its terms, on or prior
        to the Closing and is not continued or otherwise extended upon assumption, (ii) requires a
        Consent of any Governmental Entity or other third party (except as permitted without such
        Consent by the Bankruptcy Code) in order to permit the sale or transfer to Buyer of Sellers’
        rights under such Contract, and no such Consent has been obtained prior to the Closing, or
        (iii) constitutes an Employee Benefit Plan or an Insurance Policy. In addition, a Permit
        shall not be assigned to, or assumed by, Buyer to the extent that such Permit requires a
        Consent of any Governmental Entity or other third party (other than, and in addition to,
        that of the Bankruptcy Court) in order to permit the sale or transfer to Buyer of Sellers’
        rights under such Permit, and no such Consent has been obtained prior to the Closing. If
        any such Consent shall not be obtained, or if any attempted assignment of such Contract
        or Permit would be ineffective or would impair Buyer’s rights under the such Contract or
        Permit in question so that Buyer would not in effect acquire the benefit of such rights, such
        Seller, to the maximum extent permitted by Law and the applicable Contract or Permit (and
        subject to any approval of the Bankruptcy Court that may be required) and at Buyer’s sole
        cost and expense, shall act after the Closing as Buyer’s agent in order to obtain for it the
        benefits thereunder and shall cooperate, to the maximum extent permitted by Law and the
        applicable Contract or Permit, with Buyer in any other reasonable arrangement designed
        to provide such benefits to Buyer; provided, however, that (i) Sellers shall not incur any
        costs associated with the obligations hereunder (including with respect to the Cure
        Amounts) and (ii) Sellers’ obligations hereunder shall only continue until the Chapter 11
        Cases are closed or dismissed. Buyer shall reasonably cooperate with Sellers in order to
        enable Sellers to provide to Buyer the benefits contemplated by this Section 2.6(e).
                                                 18
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD          Doc 16-2       Filed 11/05/20    Page 24 of 82




        Section 2.7 Closing. The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place remotely by electronic exchange of counterpart signature pages
commencing at 10:00 a.m. local time on the date (the “Closing Date”) that is the first Business
Day after the date on which all conditions to the obligations of Sellers and Buyer to consummate
the Contemplated Transactions set forth in Article VII (other than conditions with respect to
actions Sellers and/or Buyer will take at the Closing itself, but subject to the satisfaction or waiver
of those conditions) have been satisfied or waived, or at such other time or on such other date as
shall be mutually agreed upon by Sellers and Buyer prior thereto. The Closing shall be deemed to
have occurred at 12:01 p.m. (prevailing Eastern Time) on the Closing Date.

        Section 2.8       Deliveries at Closing.

                (a)    At the Closing, Sellers shall deliver to Buyer the following documents and
        other items, duly executed by Sellers, as applicable:

                          i.      one or more Bills of Sale substantially in the form of Exhibit A
                   attached hereto (“Bill of Sale”);

                         ii.    one or more Assignment and Assumption Agreements substantially
                   in the form of Exhibit B attached hereto (“Assignment and Assumption
                   Agreement”);

                           iii.    instruments of assignment substantially in the forms of Exhibit C,
                   and Exhibit D attached hereto for each registered patent, registered copyright,
                   registered trademark and domain name, respectively, transferred or assigned hereby
                   and for each pending application therefor (collectively, the “Intellectual Property
                   Assignments”);

                          iv.     any other Related Agreements required to be executed by Sellers;

                          v.      a copy of the Sale Order;

                          vi.     the certificate described in Section 7.1(i); and

                           vii.   to the extent applicable, a non-foreign affidavit from each Seller,
                   dated as of the Closing Date, sworn under penalty of perjury and in form and
                   substance required under Treasury Regulations issued pursuant to section 1445 of
                   the IRC stating that such Seller is not a “foreign person” as defined in section 1445
                   of the IRC; and

                           viii. such other bills of sale, assignments and other instruments of
                   transfer or conveyance as Buyer may reasonably request or as may otherwise be
                   necessary to evidence and effect the sale, assignment, transfer, conveyance and
                   delivery of the Purchased Assets to Buyer and assumption of Assumed Liabilities
                   by Buyer.

              (b)     At the Closing, Buyer shall deliver to Sellers the following documents, cash
        amounts and other items, duly executed by Buyer, as applicable:
                                                    19
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD         Doc 16-2          Filed 11/05/20   Page 25 of 82




                          i.     the Bills of Sale;

                          ii.    the Assignment and Assumption Agreement(s);

                          iii.   the Intellectual Property Assignments;

                          iv.    any other Related Agreements required to be executed by Buyer;

                          v.     the certificate described in Section 7.2(d); and

                           vi.    such other bills of sale, assignments and other instruments of
                   transfer or conveyance as Sellers may reasonably request or as may otherwise be
                   necessary to evidence and effect the sale, assignment, transfer, conveyance and
                   delivery of the Purchased Assets to Buyer and assumption of Assumed Liabilities
                   by Buyer.

        Section 2.9 Allocation. No later than sixty (60) days after Closing or within a
reasonable time thereafter as agreed by Sellers and Buyer, Buyer shall prepare and deliver to
Sellers a proposed allocation of the Purchase Price (plus the Assumed Liabilities and any other
Liabilities deemed assumed by the Purchaser for U.S. federal income Tax purposes) among the
Purchased Assets which shall be prepared in a manner consistent with section 1060 of the IRC (the
“Proposed Allocation Schedule”). After receipt of the Proposed Allocation Schedule from Buyer,
the Sellers shall have fifteen (15) days to review the Proposed Allocation Schedule. The Proposed
Allocation Schedule will be considered final and binding on the Parties unless Sellers
communicate to Buyer objections to the Proposed Allocation Schedule (an “Allocation Dispute
Notice”). Sellers and Buyer shall, within ten (10) days (or such longer period as Sellers and Buyer
may agree in writing) following delivery of an Allocation Dispute Notice (the “Allocation
Resolution Period”), attempt in good faith to resolve their differences and prepare a final allocation
schedule that is acceptable to both Sellers and Buyer. If Sellers and Buyer are unable to completely
resolve any such differences within such ten (10) day period, then each of Sellers and Buyer shall
be permitted to file their respective Tax Returns (including amended returns and claims for refund)
and information reports (including on IRS Form 8594 or in any audit or other examination or
proceeding relating to Taxes) in a manner that is inconsistent with the other Party, taking into
account the unresolved differences with respect to the Proposed Allocation Schedule.

                                     ARTICLE III
                      SELLERS’ REPRESENTATIONS AND WARRANTIES

       Sellers hereby represent and warrant to Buyer as of the date hereof and as of the Closing
Date that, except as set forth in the disclosure schedule accompanying this Agreement (the
“Disclosure Schedule”), the statements contained in this Article III are true and correct.

        Section 3.1       Organization of Sellers; Good Standing.

               (a)    Each Seller is duly incorporated or organized, validly existing and in good
        standing under the Laws of its state of incorporation or formation and has all necessary
        power and authority to own, lease and operate its properties and to conduct its business in
        the manner in which its Business is currently being conducted. Each Seller has all requisite
                                                      20
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD        Doc 16-2       Filed 11/05/20    Page 26 of 82




        corporate, limited partnership, limited liability company or similar power and authority to
        own, lease and operate its assets and to carry on the Business as currently conducted.

                (b)     Except as a result of the commencement of the Chapter 11 Cases, each
        Seller is duly authorized to do business and is in good standing as a foreign corporation,
        limited partnership or limited liability company, as applicable, in each jurisdiction where
        the ownership or operation of the Purchased Assets or the conduct of the Business requires
        such qualification, except for failures to be so authorized or be in such good standing, as
        would not, individually or in the aggregate, have a Material Adverse Effect.

               (c)     None of the Sellers has any Subsidiaries (other than other Sellers, if
        applicable).

       Section 3.2 Authorization of Transaction. Subject to the Sale Order having been
entered and still being in effect and not subject to any stay pending appeal at the time of Closing:

               (a)     each Seller has all requisite corporate limited partnership or limited liability
        company power and authority to execute and deliver this Agreement and all Related
        Agreements to which it is a party and to perform its obligations hereunder and thereunder;
        the execution, delivery and performance of this Agreement and all Related Agreements to
        which a Seller is a party have been duly authorized by such Seller and no other company
        action on the part of any Seller is necessary to authorize this Agreement or the Related
        Agreements to which it is party or to consummate the Contemplated Transactions; and

                (b)     this Agreement has been duly and validly executed and delivered by each
        Seller, and, upon their execution and delivery in accordance with the terms of this
        Agreement, each of the Related Agreements to which any Seller is a party will have been
        duly and validly executed and delivered by each such Seller, as applicable. Assuming that
        this Agreement constitutes a valid and legally-binding obligation of Buyer, this Agreement
        constitutes the valid and legally-binding obligations of Sellers, enforceable against Sellers
        in accordance with its terms and conditions, subject to applicable bankruptcy, insolvency,
        moratorium or other similar Laws relating to creditors’ rights and general principles of
        equity. Assuming, to the extent that it is a party thereto, that each Related Agreement
        constitutes a valid and legally-binding obligation of Buyer, each Related Agreement to
        which any Seller is a party, when executed and delivered, constituted or will constitute the
        valid and legally-binding obligations of such Seller, as applicable, enforceable against
        Sellers, as applicable, in accordance with their respective terms and conditions, subject to
        applicable bankruptcy, insolvency, moratorium or other similar Laws relating to creditors’
        rights and general principles of equity.

        Section 3.3    Noncontravention; Consents and Approvals.

                (a)     Neither the execution and delivery of this Agreement, nor the
        consummation of the Contemplated Transactions (including the Related Agreements), will,
        subject to the Sale Order having been entered and still being in effect and not subject to
        any stay pending appeal at the time of Closing, (i) conflict with or result in a breach of the
        certificate of incorporation, certificate of limited partnership, certificate of formation,

                                                  21
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD        Doc 16-2        Filed 11/05/20    Page 27 of 82




        limited partnership agreement, operating agreement or other organizational documents of
        any Seller, (ii) violate any Law to which any Seller is, or its respective assets or properties
        are, subject, or (iii) subject to the entry of the Sale Order, conflict with, any Assumed
        Contract.

                 (b)     Except as set forth in Schedule 3.3(b) of the Disclosure Schedule, subject
        to the Sale Order having been entered and still being in effect (and not subject to any stay
        pending appeal at the time of Closing), no Consent, notice or filing is required to be
        obtained by any Seller from, or to be given by any Seller to, or made by any Seller with,
        any Governmental Entity in connection with the execution, delivery and performance by
        any Seller of this Agreement or any Related Agreement. After giving effect to the Sale
        Order and any applicable order of the Bankruptcy Court authorizing the assignment and
        assumption of any Contract that is an Assumed Contract hereunder, no Consent, notice or
        filing is required to be obtained by any Seller from, or to be given by any Seller to, or made
        by any Seller with, any Person that is not a Governmental Entity in connection with the
        execution, delivery and performance by any Seller of this Agreement or any Related
        Agreement, except where the failure to give notice, file or obtain such authorization,
        consent or approval would not, individually or in the aggregate, have a Material Adverse
        Effect.

        Section 3.4 Compliance with Laws. Sellers are in compliance with, and since January
1, 2017 have been in compliance with, all Laws applicable to the Business or the Purchased Assets,
except in any such case where the failure to be in compliance would not have a Material Adverse
Effect. To Sellers’ Knowledge, none of the Sellers are under investigation with respect to any
violation of any applicable Laws.

         Section 3.5 Title to Purchased Assets. Sellers, as of immediately prior to the Closing,
have good and valid title to, or, in the case of leased assets, have good and valid leasehold interests
in, the Purchased Assets, free and clear of all Liens (except for Permitted Liens), subject to entry
of the Sale Order. At the Closing or such time as title is conveyed under Section 2.6, Sellers will
convey, subject to the Sale Order having been entered and still being in effect and not subject to
any stay pending appeal at the time of Closing, good and valid title to, or valid leasehold interests
in, all of the Purchased Assets, free and clear of all Liens (except for Permitted Liens), to the fullest
extent permissible under section 363(f) of the Bankruptcy Code and subject to the rights of
licensees under section 365(n) of the Bankruptcy Code.

         Section 3.6 Contracts. Schedule 3.6 of the Disclosure Schedule sets forth an accurate
list, as of the date hereof, of all material Contracts (including amendments, supplements or
modifications thereto) to which a Seller is a party with respect to the Business, the Purchased
Assets or the Assumed Liabilities as of the date hereof (each such Contract, a “Material Contract”),
and Sellers have made available to Buyer true and complete copies of all such Material Contracts.
Except as set forth in Schedule 3.6 of the Disclosure Schedule, each Material Contract is valid,
binding and enforceable against each such Seller, as applicable, and, to the Sellers’ Knowledge,
the other parties thereto, in accordance with its terms (subject to applicable bankruptcy,
insolvency, moratorium or other similar Laws relating to creditors’ rights and general principles
of equity), and is in full force and effect. Except as set forth in Section 3.6 of the Seller Disclosure
Letter and other than as a result of the filing and pendency of the Chapter 11 Cases, no Seller is in
                                                   22
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD       Doc 16-2       Filed 11/05/20    Page 28 of 82




material breach of or material default under any Material Contract to which it is a party, and, to
Sellers’ Knowledge, no other Person is in material breach of or material default under any Material
Contract.

        Section 3.7    Intellectual Property.

                 (a)     Schedule 3.7 of the Disclosure Schedule sets forth a true and complete list
        of (i) all Registered Intellectual Property that is owned by any Seller and used in or related
        to the Business, (ii) all material Contracts pursuant to which any Seller obtains the right to
        use any Intellectual Property, and (iii) all material Contracts pursuant to which any Seller
        grants to any other Person the right to use any Intellectual Property. Sellers own all such
        Registered Intellectual Property free and clear of all Liens (except for Permitted Liens and
        subject to entry of the Sale Order), and all such Registered Intellectual Property is valid,
        subsisting and, to Sellers’ Knowledge, enforceable, and is not subject to any outstanding
        Decree adversely affecting Sellers’ use thereof or rights thereto.

                (b)    To Sellers’ Knowledge and except as set forth on Schedule 3.7 of the
        Disclosure Schedule, none of the use of the Intellectual Property included in the Purchased
        Assets, the conduct of the Business as currently conducted, nor any of the products sold or
        services provided by Sellers or any of their Affiliates in connection therewith, infringes
        upon or otherwise violates the Intellectual Property of any other Person. To Sellers’
        Knowledge, no third party is infringing any Intellectual Property owned by any Seller and
        included in the Purchased Assets, except as would not reasonably be expected to have a
        Material Adverse Effect.

        Section 3.8 Litigation. Other than the Chapter 11 Cases, Schedule 3.8 of the Disclosure
Schedule sets forth all unresolved material Litigation brought by or against any Seller with respect
to the Business or any of the Purchased Assets, and to Sellers’ Knowledge, there is no other
material Litigation threatened in writing, before any Governmental Entity against any Seller which
is reasonably likely to have a Material Adverse Effect or which in any manner challenges or seeks
to prevent, enjoin, alter or materially delay the Contemplated Transactions.

        Section 3.9    Employees and Employment Matters.

                (a)     No Seller is a party to, bound by, or negotiating any collective bargaining
        agreement or other Contract with a union, works council or labor organization
        (collectively, "Union"), nor is there any Union representing or purporting to represent any
        employee of the Sellers. Sellers are not aware of any ongoing or threatened, strike,
        slowdown, walkout, work stoppage, or other similar labor disruption or dispute affecting
        any Seller with respect to the Business. To Sellers’ Knowledge, no Union or group of
        employees is seeking to organize any employees of Sellers for the purpose of collective
        bargaining. Sellers has made available to Buyer a list of all Current Employees and the
        following information with respect to each such Current Employee: name; job title
        (including any part time status); work location; date of hire; the current year’s base
        compensation and, separately, any promised or targeted bonus, commission or other
        incentive-based compensation; exempt or non-exempt status; visa status if not a United
        States citizen; and, if on leave, date of expected return. Except as set forth in Schedule

                                                 23
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD          Doc 16-2       Filed 11/05/20   Page 29 of 82




        3.9(a) of the Disclosure Schedule, all Current Employees are “employees at will,” and their
        employment may be terminated at any time. As of the Petition Date, all compensation,
        including wages, commissions, bonuses, fees and other compensation, payable to all
        employees, independent contractors or consultants of Sellers for services performed have
        been paid in the Ordinary Course of Business in accordance with the Sellers’ normal
        payroll practices.

                (b)     Except as set forth in Schedule 3.9(b) of the Disclosure Schedule, Sellers
        are in compliance in all material respects with all applicable Laws respecting labor and
        employment practices pertaining to any of its employees, consultants and independent
        contractors, including without limitation, Laws concerning fair employment practices,
        terms and conditions of employment, employment discrimination, harassment, retaliation,
        disability rights labor relations and collective bargaining, employee classification (as
        exempt or non-exempt, and as employee or independent contractor), wages, hours,
        overtime compensation, privacy, occupational health and safety, workers’ compensation
        and immigration.

                (c)     Except as set forth in Schedule 3.9(c) of the Disclosure Schedule, since
        December 31, 2018, none of the Sellers has engaged in any “mass layoff” or “plant
        closing,” as those terms are defined in the Worker Adjustment and Retraining Notification
        Act or any similar state or local legislation (collectively, “WARN”), and none of the Sellers
        has any outstanding WARN Liabilities. Seller has no plans to undertake any action that
        would trigger the WARN Act.

        Section 3.10 Employee Benefit Plans.

                   (a)    With respect to each Employee Benefit Plan of any Seller:

                           i.      such Employee Benefit Plan, if intended to meet the requirements
                   of a “qualified plan” under section 401(a) of the IRC, has received a favorable
                   determination letter from the United States Internal Revenue Service on the current
                   form of the Employee Benefit Plan or is based on a master or prototype plan that
                   has received a favorable opinion letter issued by the United States Internal Revenue
                   Service upon which it can rely, as to the qualified and tax-exempt status of the
                   Employee Benefit Plan and related trust, and nothing has occurred, and, to the
                   Knowledge of Sellers, no conditions or circumstances exist, that would reasonably
                   be expected to cause the revocation of such qualified or tax-exempt status; and

                          ii.     Sellers have provided to Buyer copies of all such Employee Benefit
                   Plans and any related trusts, Insurance Policies or other such funding vehicles, and
                   any other documents as Buyer has reasonably requested.

               (b)     Each Employee Benefit Plan has been established, funded, maintained and
        administered, in each case, in all material respects, in accordance with its terms and all
        applicable Laws, including without limitation, ERISA, the Code, the Health Insurance
        Portability and Accountability Act of 1996, as amended, and the Patient Protection and


                                                    24
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD        Doc 16-2       Filed 11/05/20   Page 30 of 82




        Affordable Care Act of 2010, as amended. As of the date hereof, there is no pending or, to
        Sellers’ Knowledge, threatened, Litigation relating to any Employee Benefit Plan.

                 (c)    Neither Seller, nor any ERISA Affiliate, has at any time been a party to or
        maintained, sponsored, contributed to, or been obligated to contribute to, or had any
        liability, contingent or otherwise, with respect to: (i) any plan subject to the minimum
        funding standards of Section 302 of ERISA or Title IV of ERISA or Sections 412 and 430
        of the Code; (ii) any “multiemployer plan” (as defined in Section 3(37) or 4001(a)(3) of
        ERISA or Code Section 414(f)); (iii) any “multiple employer plan” (within the meaning of
        ERISA or Section 413(c) of the Code); (iv) any voluntary employees’ beneficiary
        association (within the meaning of Section 501(c)(9) of the Code); or (v) any “multiple
        employer welfare arrangement” as defined in Section 3(40) of ERISA.

                 (d)    Other than as required under COBRA, no Employee Benefit Plan provides
        benefits or coverage in the nature of health, life, disability insurance or other welfare
        benefits (other than death benefits when termination occurs upon death) following
        retirement or other termination of employment. No Tax under Sections 4980B, 4980D,
        4980H, 5000, 6721 or 6722 of the Code has been incurred with respect to any Employee
        Benefit Plan and, to the Knowledge of Sellers, no circumstance exists which could give
        rise to any such Tax.

                (e)    All required contributions (including all employer contributions and
        employee salary reduction contributions), premiums and other payments for the current
        plan year or any plan year ending on or before the Closing Date that are due on or before
        the Closing Date, under all Employee Benefit Plans will have been made or properly
        accrued on or before the Closing Date. All contributions to any Employee Benefit Plan
        have been contributed within the time specified in ERISA and the Code and the respective
        regulations thereunder.

        Section 3.11 Real Property.

                   (a)   Sellers do not own any real property.

                (b)     Schedule 3.11(b) of the Disclosure Schedule sets forth the address of each
        Leased Real Property, and a true and complete list of all Leases for such Leased Real
        Property. Sellers have made available to Buyer true and complete copies of such Leases,
        as amended through the date hereof. Each of the Sellers has a valid leasehold interest in
        the leases, subleases, licenses or other occupancies to which each such Seller is a party as
        tenant for Lease Real Property related to the ownership or operation of the Business, in
        each case, free and clear of all Liens, except for Permitted Liens.

        Section 3.12 Permits. Schedule 3.12 of the Disclosure Schedule contains a list of all
material Permits that Sellers hold as of the date hereof in connection with the operations of the
Business. As of the date hereof, there is no Litigation pending or, to Sellers’ Knowledge,
threatened in writing that seeks the revocation, cancellation, suspension, failure to renew or
adverse modification of any material Assumed Permits, except where a failure of this
representation and warranty to be so true and correct could not reasonably be expected to have a

                                                  25
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD         Doc 16-2       Filed 11/05/20     Page 31 of 82




Material Adverse Effect. To Sellers’ Knowledge, all required filings with respect to the Assumed
Permits have been made and all required applications for renewal thereof have been filed, except
where a failure of this representation and warranty to be so true and correct could not reasonably
be expected to have a Material Adverse Effect.

        Section 3.13 [Intentionally deleted].

       Section 3.14 Taxes. To Sellers’ Knowledge, as of the Petition Date, Sellers have
withheld and remitted all payroll and employment related Taxes in connection with amounts paid
to any Current Employee, Former Employee or independent contractor.

       Section 3.15 Environmental Matters. Except as set forth in Schedule 3.15 of the
Disclosure Schedule:

                (a)     Each Seller is, and has been during the prior five (5) years, in compliance
        in all material respects with all applicable Environmental Laws, which compliance has
        included obtaining and maintaining all permits, licenses and authorizations required under
        applicable Environmental Laws that are applicable to the operations of the Business;

               (b)   No Seller has received during the prior five (5) years written notice from
        any Governmental Entity regarding any actual or alleged violation of or Liability under
        Environmental Laws that is applicable to the Business;

               (c)   No Seller has received any: (i) Environmental Notice or written
        Environmental claim; or (ii) written request for information or investigation pursuant to
        Environmental Law with respect to operations of the Business or any Leased Real Property;

               (d)    To Sellers’ Knowledge, no Hazardous Substance has been released at any
        Leased Real Property in violation of any Environmental Law; and

               (e)     Sellers have made available to Buyer copies of all environmental audits,
        permit, permit applications, assessments and reports in its possession relating to Sellers,
        and the Leased Real Property.

        Section 3.16 [Intentionally deleted].

        Section 3.17 [Intentionally deleted].

        Section 3.18 Insurance. Each Seller has all material policies of insurance covering such
Seller and the Business and any of its respective employees, properties or assets, including policies
of property, fire, workers’ compensation, products liability, directors’ and officers’ liability and
other casualty and liability insurance, that is customarily carried by a Person conducting business
similar to that of Sellers. All Insurance Policies are in full force and effect, no notice of cancellation
has been received and there is no existing default or event that, with notice or lapse of time or both,
would constitute a default by any insured thereunder, except for such defaults that would not have
a Material Adverse Effect.

        Section 3.19 Product Warranties; Product Liability.
                                                   26
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD       Doc 16-2       Filed 11/05/20   Page 32 of 82




                (a)     Sellers have complied in all material respects with all laws and their
        policies, procedures and specifications with respect to design, manufacture, labeling,
        testing, inspection and sale of products. There have been no recalls with respect to any of
        the products sold by Sellers. All products manufactured, sold, licensed, leased, provided
        or delivered by any Seller to customers on or prior to the Closing conform (or will conform
        on the date provided or delivered) in all material respects to applicable contractual
        commitments, express and undisclaimed implied warranties, service level commitments,
        product specifications and product documentation and to any representations made to such
        customers or users. Except to the extent reserved for on the most recent balance sheets
        included in the Financial Statements, no Seller has any liabilities or obligations (whether
        absolute, contingent or otherwise) (and, to the Sellers’ Knowledge, there is no legitimate
        basis for any present or future suits, actions, claims, proceedings or investigations against
        any Seller giving rise to any material liabilities or obligations) for replacement, repair or
        redelivery of any products or services.

                (b)    No Seller has, since December 31, 2018, received any written notice with
        respect to any product liability claim against any Seller asserting that an alleged defect in
        any product of any Seller (including, without limitation, any past, prior or discontinued
        product) caused any material injury to any individual or property. Since December 31,
        2018, there have been no notices, citations or decisions by any Governmental Entity that
        any products sold by any Seller are defective or fail to meet any applicable standards or
        other regulatory requirements promulgated by any such Governmental Entity.

        Section 3.20 Privacy Policy. Sellers have all complied in all material respects, and
currently comply in all material respects, with (i) the publicly posted privacy policy applicable to
Seller’s websites (“Privacy Policies”) and (ii) all Laws and contractual obligations relating to data
privacy, data protection and data security (“Privacy Laws”), including Laws related to the
collection, storage, transmission, transfer (including, without limitation, cross-border transfers),
disclosure, destruction and use of PII. Sellers have taken commercially reasonable measures to
protect PII in their possession against loss, damage, and unauthorized access or use. Since
December 31, 2018, no actions, suits, claims, hearings, arbitrations, or other proceedings have
existed or, to Sellers’ Knowledge, has been threatened regarding and, to Sellers’ Knowledge there
has not existed any, (x) violation of such Privacy Policies or any implementation of the Privacy
Policies by a Seller, or (y) violation of any Privacy Laws by a Seller. To Sellers’ Knowledge, no
Seller has been served with an information or enforcement notice (including, without limitation,
pursuant to section 40 of the Data Protection Act 1998) by any data protection regulatory authority.

        Section 3.21 Certain Payments; OFAC.

                (a)    Since December 31, 2018, no director, officer, agent or employee of any
        Seller or any other Person acting for or on behalf of any Seller, has directly or indirectly,
        (i) made any contribution, gift, bribe, rebate, payoff, influence payment, kickback, or other
        payment to any Person, private or public, regardless of form, whether in money, property,
        or services (A) to obtain favorable treatment in securing business, (B) to pay for favorable
        treatment for business secured, (C) to obtain special concessions or for special concessions
        already obtained, for or in respect of any Seller, or (D) in violation of any Law, or (ii)


                                                 27
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD       Doc 16-2       Filed 11/05/20    Page 33 of 82




        established or maintained any fund or asset that has not been recorded in the Records of
        any Seller.

                (b)     Since December 31, 2018, no Seller has been a party to any Contract with,
        and has not conducted business or participated in any transaction involving, (i) any Person
        identified on the Office of Foreign Assets Control’s (“OFAC”) list of Specially Designated
        Nationals and Blocked Persons or targeted by an OFAC Sanctions Program; (ii) the
        government, including any political subdivision, agency, instrumentality, or national
        thereof, of any country with respect to which the United States or any jurisdiction in which
        any Seller is operating or located administers or imposes economic or trade sanctions or
        embargoes; (iii) any Person acting, directly or indirectly, on behalf of, or an entity that is
        owned or controlled by, a Specially Designated National and Blocked Person or by a
        government or Person identified in clause (ii) above, or (iv) a Person on any other similar
        export control, terrorism, money laundering or drug trafficking related list administered by
        any Governmental Entity either within or outside the United States with whom it is illegal
        to conduct business pursuant to applicable Law in each case, in violation of any applicable
        Law.

        Section 3.22 Brokers’ Fees. Except for amounts due to FocalPoint Securities, LLC, no
Seller has entered into any Contract to pay any fees or commissions to any broker, finder or agent
with respect to the transactions contemplated by this Agreement for which Buyer could become
liable or obligated to pay.

     Section 3.23 No Other Representations or Warranties. EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS ARTICLE III (AS
QUALIFIED, AMENDED, SUPPLEMENTED AND MODIFIED BY THE DISCLOSURE
SCHEDULE), NEITHER A SELLER NOR ANY OTHER PERSON MAKES (AND BUYER IS
NOT RELYING UPON) ANY OTHER EXPRESS OR IMPLIED REPRESENTATION OR
WARRANTY WITH RESPECT TO SELLERS, THE BUSINESS, THE PURCHASED ASSETS
(INCLUDING THE VALUE, CONDITION OR USE OF ANY PURCHASED ASSET), THE
ASSUMED LIABILITIES OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, AND SELLERS DISCLAIM ANY OTHER REPRESENTATIONS OR
WARRANTIES, WHETHER MADE BY SELLERS, ANY AFFILIATE OF SELLERS OR ANY
OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR
REPRESENTATIVES. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN THIS ARTICLE III (AS QUALIFIED, AMENDED, SUPPLEMENTED AND
MODIFIED BY THE DISCLOSURE SCHEDULE), EACH SELLER (I) EXPRESSLY
DISCLAIMS AND NEGATES ANY REPRESENTATION OR WARRANTY, EXPRESS OR
IMPLIED, AT COMMON LAW, BY STATUTE OR OTHERWISE, RELATING TO THE
CONDITION OF THE PURCHASED ASSETS (INCLUDING ANY IMPLIED OR
EXPRESSED WARRANTY OF TITLE, MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE, OR OF THE PROBABLE SUCCESS OR PROFITABILITY OF
THE OWNERSHIP, USE OR OPERATION OF THE BUSINESS OR THE PURCHASED
ASSETS BY BUYER AFTER THE CLOSING), AND (II) DISCLAIMS ALL LIABILITY AND
RESPONSIBILITY FOR ANY REPRESENTATION, WARRANTY, PROJECTION,
FORECAST, STATEMENT OR INFORMATION MADE, COMMUNICATED OR
FURNISHED (ORALLY OR IN WRITING) TO BUYER OR ITS AFFILIATES OR
                                                 28
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD       Doc 16-2      Filed 11/05/20    Page 34 of 82




REPRESENTATIVES (INCLUDING ANY OPINION, INFORMATION, PROJECTION OR
ADVICE THAT MAY HAVE BEEN OR MAY BE PROVIDED TO BUYER BY ANY
DIRECTOR, OFFICER, EMPLOYEE, AGENT, CONSULTANT OR REPRESENTATIVE OF
ANY SELLER OR ANY OF THEIR AFFILIATES).

BUYER HAS PERFORMED AN INDEPENDENT INVESTIGATION, ANALYSIS, AND
EVALUATION OF THE PURCHASED ASSETS.

THE PROVISIONS OF THIS SECTION 3.23 SHALL SURVIVE THE CLOSING OR EARLIER
TERMINATION OF THIS AGREEMENT AND SHALL BE INCORPORATED INTO THE
CLOSING DOCUMENTS TO BE DELIVERED AT CLOSING.

                                  ARTICLE IV
                   BUYER’S REPRESENTATIONS AND WARRANTIES

       Buyer represents and warrants to Sellers as follows as of the date hereof and as of the
Closing Date:

        Section 4.1 Organization of Buyer. Buyer is a limited liability company duly
organized, validly existing and in good standing under the Laws of the State of Delaware and has
all requisite limited liability company power and authority to own, lease and operate its assets and
to carry on its business as now being conducted.

        Section 4.2    Authorization of Transaction.

                (a)    Buyer has full limited liability company power and authority to execute and
        deliver this Agreement and all Related Agreements to which it is a party and to perform its
        obligations hereunder and thereunder.

                (b)     The execution, delivery and performance of this Agreement and all other
        Related Agreements to which Buyer is a party have been duly authorized by Buyer, and no
        other limited liability company action on the part of Buyer is necessary to authorize this
        Agreement or the Related Agreements to which it is a party or to consummate the
        Contemplated Transactions.

                (c)     This Agreement has been duly and validly executed and delivered by Buyer,
        and, upon their execution and delivery in accordance with the terms of this Agreement,
        each of the Related Agreements to which Buyer is a party will have been duly and validly
        executed and delivered by Buyer. Assuming that this Agreement constitutes a valid and
        legally-binding obligation of Sellers, this Agreement constitutes a valid and legally-
        binding obligation of Buyer, enforceable against Buyer in accordance with its terms and
        conditions, subject to applicable bankruptcy, insolvency, moratorium or other similar Laws
        relating to creditors’ rights and general principles of equity. Assuming, to the extent that
        they are a party thereto, that each Related Agreement constitutes a valid and legally-
        binding obligation of Sellers, each Related Agreement to which Buyer is a party, when
        executed and delivered, constituted or will constitute the valid and legally-binding
        obligations of Buyer, enforceable against Buyer in accordance with their respective terms

                                                29
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD        Doc 16-2       Filed 11/05/20    Page 35 of 82




        and conditions, subject to applicable bankruptcy, insolvency, moratorium or other similar
        Laws relating to creditors’ rights and general principles of equity.

         Section 4.3 Noncontravention. Neither the execution and delivery of this Agreement,
nor the consummation of the Contemplated Transactions (including the assignments and
assumptions referred to in Section 2.6) will (i) conflict with or result in a breach of the certificate
of formation, operating agreement, or other organizational documents, of Buyer, (ii) subject to any
consents required to be obtained from any Governmental Entity, violate any Law to which Buyer
is, or its assets or properties are subject, or (iii) conflict with, result in a breach of, constitute a
default under, result in the acceleration of, create in any party the right to accelerate, terminate,
modify or cancel, or require any notice under any Contract to which Buyer is a party or by which
it is bound, except, in the case of either clause (ii) or (iii), for such conflicts, breaches, defaults,
accelerations, rights or failures to give notice as would not, individually or in the aggregate,
reasonably be expected to prevent, materially delay or materially impair to the ability of Buyer to
consummate the transactions contemplated by this Agreement or by the Related Agreements.
Buyer is not required to give any notice to, make any filing with, or obtain any authorization,
consent or approval of any Governmental Entity in order for the Parties to consummate the
transactions contemplated by this Agreement or any of the Related Agreement, except where the
failure to give notice, file or obtain such authorization, consent or approval would not, individually
or in the aggregate, reasonably be expected to prevent, materially delay or materially impair to the
ability of Buyer to consummate the transactions contemplated by this Agreement or by the Related
Agreements.

        Section 4.4 Litigation. There are no Litigation pending or, to Buyer’s knowledge,
threatened against or affecting Buyer that will adversely affect Buyer’s performance under this
Agreement or the consummation of the transactions contemplated by this Agreement.

         Section 4.5 Financial Capacity. Buyer has, and will have at the Closing, sufficient
funds in an aggregate amount necessary to pay the Purchase Price, to perform the Assumed
Liabilities as they become due in accordance with their terms and to consummate all of the other
transactions contemplated by this Agreement, including the payment of the Purchase Price and all
fees, expenses of, and other amounts required to be paid by, Buyer in connection with the
transactions contemplated by this Agreement. As of the Closing and immediately after
consummating the transactions contemplated by this Agreement, Buyer will not, assuming the
accuracy of the Sellers’ representations and warranties under this Agreement, (a) be insolvent
(either because its financial condition is such that the sum of its debts is greater than the fair value
of its assets or because the present fair value of its assets will be less than the amount required to
pay its liability on its debts as they become absolute and matured), (b) have unreasonably small
capital with which to engage in its business, or (c) have incurred or plan to incur debts beyond its
ability to repay such debts as they become absolute and matured.

       Section 4.6 Adequate Assurances Regarding Executory Contracts. Buyer is and
shall be capable of satisfying as of the Sale Hearing the conditions contained in sections
365(b)(1)(C) and 365(f) of the Bankruptcy Code with respect to the Assumed Contracts.

        Section 4.7 Good Faith Purchaser. Buyer is a “good faith” purchaser, as such term is
used in the Bankruptcy Code and the court decisions thereunder. Buyer is entitled to the protections

                                                  30
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD        Doc 16-2       Filed 11/05/20    Page 36 of 82




of section 363(m) of the Bankruptcy Code with respect to all of the Purchased Assets. Buyer has
negotiated and entered into this Agreement in good faith and without any improper conduct,
including collusion or fraud of any kind.

        Section 4.8 Brokers’ Fees. Neither Buyer nor any of its Affiliates has entered into any
Contract to pay any fees or commissions to any broker, finder or agent with respect to the
transactions contemplated by this Agreement for which any Seller could become liable or obligated
to pay.

        Section 4.9 No Outside Reliance. Notwithstanding anything contained in this Article
IV or any other provision of this Agreement to the contrary, Buyer acknowledges and agrees, on
its own behalf and on behalf of Buyer Group, that the representations and warranties made by the
Sellers to Buyer in Article III (as qualified by the Schedules and in accordance with the express
terms and conditions (including limitations and exclusions) of this Agreement) (the “Express
Representations”) are the sole and exclusive representations, warranties, and statements of any
kind made to Buyer or any member of Buyer Group and on which Buyer and Buyer Group may
rely in connection with the transactions contemplated by this Agreement. Buyer acknowledges
and agrees, on its own behalf and on behalf of Buyer Group, that all other representations,
warranties and statements of any kind or nature expressed or implied, whether in written, electronic
or oral form, including (a) the completeness or accuracy of, or any omission to state or to disclose,
any information (other than solely to the extent expressly set forth in the Express Representations)
including in the Confidential Information Memorandum prepared by FocalPoint Securities, LLC
(the “Information Presentation”), that certain datasite administered by DataSite (the “Dataroom”),
any projections, meetings, calls or correspondence with management of Sellers and their
Representatives, or any other Person on behalf of Sellers or any of their respective Affiliates or
Representatives and (b) any other statement relating to the historical, current or future business,
financial condition, results of operations, assets, Liabilities, properties, contracts, and prospects of
Sellers, or the quality, quantity or condition of Sellers’ assets, are, in each case, specifically
disclaimed by Sellers and that neither Buyer nor any member of Buyer Group has relied on any
such representations, warranties or statements. Buyer will accept the Purchased Assets and assume
the Assumed Liabilities at the Closing “AS IS,” “WHERE IS” AND “WITH ALL FAULTS.”

                                        ARTICLE V
                                  PRE CLOSING COVENANTS

      The Parties agree as follows with respect to the period between the execution of this
Agreement and the Closing (except as otherwise expressly stated to apply to a different period):

        Section 5.1    Certain Efforts; Cooperation.

                (a)     Subject to the terms and conditions of this Agreement, each of the Parties
        shall use its commercially reasonable efforts, subject to the orders of the Bankruptcy Court,
        to make effective the transactions contemplated by this Agreement (including satisfaction,
        but not waiver, of the conditions to the obligations of the Parties to consummate the
        Contemplated Transactions set forth in Article VII), except as otherwise provided in
        Section 5.2; provided, however, Sellers shall be entitled to take such actions as are required


                                                  31
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD       Doc 16-2       Filed 11/05/20    Page 37 of 82




        in connection with the discharge of their fiduciary duties during the Chapter 11 Cases
        (including, soliciting higher or better offers for the Purchased Assets in any Auction).

                (b)      On and after the Closing, Sellers and Buyer shall use their commercially
        reasonable efforts to take, or cause to be taken, all appropriate action, to do or cause to be
        done by Sellers and Buyer all things necessary under applicable Law, and to execute and
        deliver such documents, ancillary agreements and other papers as may be required to carry
        out the provisions of this Agreement and consummate and make effective the
        Contemplated Transactions, including in order to more effectively vest in Buyer all of
        Sellers’ right, title and interest to the Purchased Assets, free and clear of all Liens (other
        than Permitted Liens expressly contemplated by the Sale Order); provided, however, that
        (i) Sellers shall not incur any costs associated with the obligations hereunder and (ii)
        Sellers’ obligations hereunder shall only continue until the Chapter 11 Cases are closed or
        dismissed.

        Section 5.2    Notices and Consents.

                 (a)     To the extent required by the Bankruptcy Code or the Bankruptcy Court,
        Sellers shall give any notices to third parties, and each Seller shall use its commercially
        reasonable efforts to obtain any third party Consents or sublicenses; provided, however,
        that (i) Sellers shall not incur any costs associated with the obligations hereunder, and (ii)
        Sellers’ obligations hereunder shall only continue until the Chapter 11 Cases are closed or
        dismissed.

                 (b)    Sellers and Buyer shall cooperate with one another (i) in promptly
        determining whether any filings are required to be or should be made or consents,
        approvals, permits or authorizations are required to be or should be obtained under any
        applicable Law in connection with this Agreement and the Contemplated Transactions and
        (ii) in promptly making any such filings, furnishing information required in connection
        therewith and seeking to obtain timely any such consents, permits, authorizations,
        approvals or waivers; provided, however, that (A) Sellers shall not incur any costs
        associated with the obligations hereunder and (B) Sellers’ obligations hereunder shall only
        continue until the Chapter 11 Cases are closed or dismissed.

                (c)      Subject to the terms and conditions set forth in this Agreement and
        applicable Law, each of Buyer and Sellers shall (A) promptly notify the other Party of, and
        if in writing, furnish the other Party with copies of (or in the case of oral communications,
        advise the other Party of the contents of) any communication to that Party from any
        Governmental Entity in respect of any filing, investigation or inquiry concerning this
        Agreement or the Contemplated Transactions, (B) permit the other Party the opportunity
        to review and discuss in advance all the information relating to Sellers and their respective
        Subsidiaries or Buyer and its Affiliates, as the case may be, that appears in any filing made
        with, or written materials submitted to, any third party and/or any Governmental Entity in
        connection with the Agreement and the transactions contemplated by this Agreement and
        incorporate the other Party’s reasonable comments, (C) not independently participate in
        any meeting or discussion with any Governmental Entity in respect of any filing,
        investigation, or inquiry concerning this Agreement and the transactions contemplated by

                                                 32
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD       Doc 16-2       Filed 11/05/20    Page 38 of 82




        this Agreement unless it consults with the other Party in advance, and, to the extent
        permitted by such Governmental Entity, gives the other Party the opportunity to attend,
        and (D) furnish the other Party with copies of all correspondences, filings, and written
        communications between them and their Subsidiaries and Representatives, on the one
        hand, and any Governmental Entity or its respective staff, on the other hand, with respect
        to this Agreement and the transactions contemplated by this Agreement, provided,
        however, that any materials or information provided pursuant to any provision of this
        Section 5.2(c) may be redacted before being provided to the other Party (i) to remove
        references concerning the valuation of Buyer, Sellers, or any of their Subsidiaries, (ii) to
        remove references concerning financing arrangements, (iii) as necessary to comply with
        contractual arrangements, and (iv) as necessary to address reasonable privilege or
        confidentiality issues. Sellers and Buyer may, as each deems advisable and necessary,
        reasonably designate any competitively sensitive material provided to the other under this
        Section 5.2(c) as “outside counsel only.” Such materials and the information contained
        therein shall be given only to the outside legal counsel and any retained consultants or
        experts of the recipient and shall not be disclosed by such outside counsel to employees,
        officers or directors of the recipient, unless express written permission is obtained in
        advance from the source of the materials (Sellers or Buyer, as the case may be). Each of
        Sellers and Buyer shall promptly notify the other Party if such Party becomes aware that
        any third party has any objection to the Agreement on antitrust or anti-competitive grounds.

                (d)     Notwithstanding anything herein to the contrary and subject to clause (B)
        of the following sentence, the Parties understand and agree that commercially reasonable
        efforts of Buyer hereto shall not be deemed to include: (i) entering into any settlement,
        undertaking, consent decree, stipulation or agreement with any Governmental Entity in
        connection with the transactions contemplated hereby or defending against or initiating any
        lawsuit, action or proceeding, judicial or administrative, challenging this Agreement or the
        transactions contemplated hereby, or (ii) proposing, negotiating, agreeing to or offering to
        commit to any sale, divestiture, license, disposition or separation (including by establishing
        a trust or otherwise) of, or any limitation on any operation or business of, any of its or its
        Affiliate’s businesses, assets or properties. In furtherance, and not in limitation, of the
        foregoing in this Section 5.2(d), (A) other than in connection with an Alternative
        Transaction or dispositions of Inventory in the Ordinary Course of Business (which, in
        each case, shall not require any consent of Buyer), Sellers shall not, and shall cause their
        Affiliates not to, propose, negotiate, agree to or offer to commit to any sale, divestiture,
        license, disposition or separation of any Purchased Asset, without the prior written consent
        of Buyer, and (B) Buyer shall not be required to agree to any divestiture, sale or other
        disposition of any of the Purchased Assets or any assets of Buyer or any of Buyer’s
        Affiliates or agree to any limitation on any operation or business of the Buyer or any of its
        Affiliates.

        Section 5.3      Bankruptcy Actions.

                   (a)   Sellers will commence the Chapter 11 Cases on or before November 4,
        2020.



                                                 33
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD           Doc 16-2       Filed 11/05/20    Page 39 of 82




              (b)     The Sellers shall file the Sale Motion contemporaneously with the
        commencement of the Chapter 11 Cases, but in no event later than November 6, 2020,
        which motion shall seek the Bankruptcy Court’s:

                           i.      entry of an order on or before the Sale Procedures Order Deadline
                   substantially in the form of Exhibit E, in form and substance satisfactory to Buyer,
                   as amended, modified or supplemented with the prior written consent of Buyer (the
                   “Sale Procedures Order”), among other things, (A) establishing bidding procedures
                   governing the sale of the Purchased Assets, as amended, modified or supplemented
                   with the prior written consent of Buyer (the “Bidding Procedures”) (B) approving
                   payment of the Break-Up Fee and the Expense Reimbursement, to the extent
                   payable by the terms of this Agreement or the Sale Procedures Order, and (C)
                   providing that the Break-Up Fee and the Expense Reimbursement shall constitute
                   administrative expenses of the Sellers with priority over any and all pre-petition
                   creditors and administrative expenses of the kind specified in section 503(b) of the
                   Bankruptcy Code until paid. The Bankruptcy Court must enter the Sale Procedures
                   Order by the Sale Procedures Order Deadline; and

                           ii.      entry of an order on or before the Sale Order Deadline substantially
                   in the form of Exhibit F, in form and substance satisfactory to Buyer in its sole and
                   absolute discretion, as amended, modified or supplemented with the prior written
                   consent of Buyer, authorizing and approving, inter alia, (A) the sale of the
                   Purchased Assets to Buyer on the terms and conditions set forth herein, free and
                   clear of all Liens and Claims (to the extent set forth therein), and (B) the assignment
                   and assumption by Buyer of each Assumed Contract (the “Sale Order”). The Sale
                   Order shall, among other things: (I) approve the sale of the Purchased Assets to the
                   Buyer free and clear of all Liens, Claims, and encumbrances, pursuant to (among
                   other provisions) sections 105, 363, and 365 of the Bankruptcy Code, in each case
                   to the extent set forth in this Agreement; (II) approve the assumption and
                   assignment to the Buyer of the Assumed Contracts pursuant to section 365 of the
                   Bankruptcy Code; (III) contain findings of fact and conclusions of law that the
                   Buyer is a good faith purchaser entitled to the protections of section 363(m) of the
                   Bankruptcy Code and is not a successor to Seller; (IV) contain such other terms that
                   are otherwise acceptable to Buyer, in its sole discretion; and (V) the Sale Order
                   shall have become a Final Order.

                (c)   The Sellers shall also file a motion on or before November 6, 2020,
        contemporaneously with the commencement of the Chapter 11 Cases and the filing of the
        Sale Motion, which motion shall seek an expedited hearing to consider the Sale Motion
        and Bidding Procedures upon 14 days’ notice to the creditors of Sellers and other parties
        of interest.

                (d)    Sellers shall provide Buyer with a reasonable opportunity to review and
        comment (but in no event less than twenty four (24) hours) upon all motions, applications,
        and supporting papers relating to the transactions contemplated by this Agreement prepared
        by Sellers or any Affiliates (including forms of orders and notices to interested parties)
        prior to the filing thereof in the Chapter 11 Cases. All motions, applications, and
                                                     34
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD       Doc 16-2       Filed 11/05/20   Page 40 of 82




        supporting papers prepared by Sellers and relating to the transactions contemplated by this
        Agreement to be filed on behalf of Sellers after the date hereof must be reasonably
        satisfactory in form and substance to Buyer.

                (e)     If the Sale Procedures Order, Sale Order or any other orders of the
        Bankruptcy Court relating to this Agreement or the transactions contemplated hereby shall
        be appealed by any Person (or if any petition for certiorari or motion for reconsideration,
        amendment, clarification, modification, vacatur, stay, rehearing or reargument shall be
        filed with respect to the Sale Order, Sale Procedures Order or other such order), and this
        Agreement has not otherwise been terminated pursuant to Article VIII, the Sellers shall use
        their commercially reasonable efforts to diligently defend such appeal, petition or motion
        and shall use its commercially reasonable efforts to obtain an expedited resolution of any
        such appeal, petition or motion.

                (f)     Each Seller shall promptly provide Buyer and its counsel with copies of all
        notices, filings and orders of the Bankruptcy Court that such Seller has in its possession
        (or receives) pertaining to the Contemplated Transaction, the Sale Order, Sale Procedures
        Order, or any other order related to any of the transactions contemplated by this Agreement,
        but only to the extent such papers are not publicly available on the docket of the Bankruptcy
        Court or otherwise made available to Buyer and its counsel. No Seller shall seek any
        modification to the Bidding Procedures, Sale Procedures Order or Sale Order by the
        Bankruptcy Court or any other Governmental Entity of competent jurisdiction to which a
        decision relating to the Chapter 11 Cases has been appealed, in each case, without the prior
        written consent of Buyer.

              (g)     Each of Buyer and Sellers shall continue to act in good faith and without
        any improper conduct, including collusion or fraud of any kind.

                (h)    Each of Buyer and Sellers will promptly take such actions as are reasonably
        requested by the other party to assist in obtaining entry of the Sale Order and the Sale
        Procedures Order, including furnishing affidavits or other documents or information for
        filing with the Bankruptcy Court for purposes, among others, of providing necessary
        assurances of performance by Sellers of their obligations under this Agreement and the
        Related Agreements and demonstrating that Buyer is a good faith buyer under section
        363(m) of the Bankruptcy Code.

               (i)     Pursuant to the terms of the proposed Sale Procedures Order, Buyer shall
        provide information to the Sellers to be disseminated to counterparties to Assumed
        Contracts, sufficient to satisfy a finding of adequate assurance of future performance as
        required in sections 365(b)(1)(C) and 365(f) of the Bankruptcy Code with respect to the
        Assumed Contracts.

                (j)     Pursuant to the terms of the Bidding Procedures and the proposed Sale
        Procedures Order, Sellers will solicit bids from other prospective purchasers for the sale of
        all or substantially all of the Purchased Assets on terms and conditions substantially the
        same in all respects to this Agreement (or more favorable terms to Sellers) in accordance
        with the procedures set forth in the proposed Sale Procedures Order.

                                                 35
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD       Doc 16-2       Filed 11/05/20    Page 41 of 82




                (k)     Sellers shall use commercially reasonable efforts to provide appropriate
        notice of the hearings on the Sale Motion to all Persons entitled to notice, including, but
        not limited to, all Persons that have asserted Liens on the Purchased Assets, all parties to
        the Assumed Contracts and all Taxing authorities in jurisdictions applicable to Sellers and
        as otherwise required by the Bankruptcy Code and bankruptcy rules.

               (l)    Sellers shall file with the Bankruptcy Court and serve a cure notice (the
        “Cure Notice”) by first class mail on all non-debtor counterparties to all Non-Real Property
        Contracts and Leases as required by the Sale Procedures Order and provide a copy of the
        same to Buyer.

        Section 5.4 Conduct of Business. Until the earlier of the termination of this Agreement
and the Closing, subject to the terms and conditions of the Final Order (as defined in the DIP Term
Sheet), and except as expressly contemplated by this Agreement or as set forth on Schedule 5.4,
or required under the Bankruptcy Code or other applicable Law and except to the extent waived
by Buyer’s prior written consent and except with the prior written consent of Buyer:

                (a)      Sellers shall use commercially reasonable efforts to maintain, preserve and
        protect all of the Purchased Assets in the condition in which they exist on the date hereof,
        except for ordinary wear and tear and except for replacements, modifications or
        maintenance in the Ordinary Course of Business;

               (b)     Sellers shall use commercially reasonable efforts not to take, or agree to or
        commit to assist any other Person in taking, any action (i) that would reasonably be
        expected to result in a failure of any of the conditions to the Closing or (ii) that would
        reasonably be expected to impair the ability of Sellers or Buyer to consummate the Closing
        in accordance with the terms hereof or to materially delay such consummation;

                (c)    Sellers shall make all post-petition payments related to Assumed Contracts
        (other than Cure Amounts) that become or became due or payable pursuant to the terms
        thereof to the extent provided in the Budget contained in any debtor-in-possession
        financing order of the Bankruptcy Court related to the DIP Agreement;

               (d)      Sellers shall comply in all material respects with all material Laws
        applicable to them or having jurisdiction over the Business or any Purchased Asset;

               (e)      Sellers shall maintain in full force and effect each Assumed Permit held by
        any Seller as of the date hereof or otherwise obtained by any Seller prior to the Closing (to
        the any extent that such maintenance does not require the Sellers to incur costs or make
        any payments), and shall comply with the terms of each such Permit and no Seller shall
        permit any such Permit to terminate, expire or lapse other than in the Ordinary Course of
        Business;

                (f)    Sellers shall not sell or otherwise issue new gift certificates with respect to
        the Business, but shall continue to honor in all respects any outstanding gift certificates
        issued by the Business in the Ordinary Course of Business and in accordance with past
        practices;

                                                 36
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD        Doc 16-2       Filed 11/05/20    Page 42 of 82




                (g)    Sellers shall (w) conduct the Business in the Ordinary Course of Business,
        (x) use commercially reasonable efforts to preserve the existing business organization and
        keep management of the Business intact, (y) use commercially reasonable efforts to keep
        available the services of the Current Employees, and (z) use commercially reasonable
        efforts to maintain the existing relations with customers, carriers, suppliers, creditors,
        business partners, Employees and others having business dealings with the Business; and

                 (h)    Sellers shall not: (i) cancel, compromise, waive or release any right with
        respect to any Purchased Asset; (ii) enter into or amend, modify, supplement, restate or
        renew in any respect or cancel or terminate or waive any rights under or with respect to
        any Assumed Contract or Assumed Permit; or (iii) except for such Contracts that Sellers
        shall file a motion with the Bankruptcy Court as of the Petition Date to reject, assume,
        reject or assign any Contract that may become an Assumed Contract other than through the
        assumption and assignment of the Assumed Contracts, as contemplated by this Agreement,
        to Buyer (or to a third party in connection with an Alternate Transaction).

        Nothing contained in this Agreement is intended to give Buyer or its Affiliates, directly or
indirectly, the right to control or direct the business of Sellers prior to the Closing.

        Section 5.5    [Intentionally deleted].

        Section 5.6    Access.

                (a)     Upon reasonable advance written request by Buyer, Sellers shall permit
        Buyer and its Representatives to have reasonable access during normal business hours,
        subject to the terms of Leases and in a manner so as not to interfere unreasonably with the
        normal business operations of Sellers, to all premises, properties, personnel, Records and
        Contracts related to the Business, in each case, for the sole purpose of evaluating the
        Business; provided, however, that, for avoidance of doubt, the foregoing shall not require
        any Party to waive, or take any action with the effect of waiving, its attorney client privilege
        or any confidentiality obligation to which it is bound with respect thereto or take any action
        in violation of applicable Law.

                (b)      Prior to the approval of the Contemplated Transactions by the Bankruptcy
        Court, Buyer will not, and will not permit any member of Buyer Group to, contact any
        officer, manager, director, employee, customer, supplier, lessee, lessor, lender, noteholder
        or other material business relation of Sellers with respect to Sellers, the Business or the
        transactions contemplated by this Agreement without providing (i) reasonable prior notice
        to Sellers for each such contact and (ii) an opportunity for Sellers to participate in any such
        conversation; provided, however, that Buyer and the Buyer Group will not be restricted in
        any manner from contacting any customer, supplier, lessor or other third party in
        connection with the business of the Buyer Group in the ordinary course of business
        unrelated to the Contemplated Transactions.

                (c)     All information obtained pursuant to this Section 5.6 shall be subject to the
        terms and conditions of the Confidentiality Agreement and Buyer, to the extent not a party
        thereto, shall be subject to the same terms and conditions as set forth therein as though an

                                                  37
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD       Doc 16-2       Filed 11/05/20    Page 43 of 82




        original party thereto; provided, that notwithstanding anything in the Confidentiality
        Agreement to the contrary, the Parties agree that the obligations thereunder shall terminate
        no earlier than the Closing Date and not the date hereof.

        Section 5.7 Press Releases and Public Announcements. After notice to and
consultation with Buyer, Sellers shall be entitled to disclose, if required by applicable Law or by
order of the Bankruptcy Court, this Agreement and all information provided by Buyer in
connection herewith to the Bankruptcy Court, the United States Trustee, the Committee, parties in
interest in the Chapter 11 Cases and other Persons bidding on assets of Sellers. Other than
statements made in the Bankruptcy Court (or in pleadings filed therein), no Party shall issue (prior
to, on or after the Closing) any press release or make any public statement or public communication
without the prior written consent of the other Parties, which shall not be unreasonably withheld or
delayed; provided, however, (i) Sellers, without the prior consent of Buyer, may (A) issue such
press release or make such public statement as may, upon the advice of counsel, be required by
applicable Law or any Governmental Entity with competent jurisdiction and (B) communicate
with its and its Affiliates’ investors and potential investors relating to the transactions
contemplated by this Agreement and (ii) Buyer, without the prior consent of Sellers, may issue
such press release or make such public statement, filing or disclosure as may, upon the advice of
counsel, be required by applicable Law or any Governmental Entity with competent jurisdiction.

        Section 5.8 Bulk Transfer Laws. Buyer acknowledges that Sellers will not comply
with the provisions of any bulk transfer Laws of any jurisdiction in connection with the
transactions contemplated by this Agreement, and hereby waives all claims related to the
noncompliance therewith. The Parties intend that pursuant to section 363(f) of the Bankruptcy
Code, the transfer of the Purchased Assets shall be free and clear of any Liens on the Purchased
Assets (other than Permitted Liens), including any Liens arising out of the bulk transfer Laws, and
the Parties shall take such steps as may be necessary or appropriate to so provide in the Sale Order.

                                        ARTICLE VI
                                     OTHER COVENANTS

         The Parties agree as follows with respect to the period from and after the Closing, provided
that (i) Sellers shall not incur any costs associated with the obligations hereunder and (ii) Sellers’
obligations hereunder shall only continue until the Chapter 11 Cases are closed or dismissed:

       Section 6.1 Cooperation. Each of the Parties shall cooperate with each other, and shall
use their commercially reasonable efforts to cause their respective Representatives to cooperate
with each other, to provide an orderly transition of the Purchased Assets and Assumed Liabilities
from Sellers to Buyer and to minimize the disruption to the Business resulting from the
Contemplated Transactions.

         Section 6.2 Further Assurances. In case at any time from and after the Closing any
further action is necessary or reasonably required to carry out the purposes of this Agreement,
subject to the terms and conditions of this Agreement and the terms and conditions of the Sale
Order, at any Party’s request and sole cost and expense, each Party shall take such further action
(including the execution and delivery to any other Party of such other reasonable instruments of
sale, transfer, conveyance, assignment, assumption and confirmation and providing materials and

                                                 38
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD       Doc 16-2       Filed 11/05/20    Page 44 of 82




information) as another Party may reasonably request as shall be necessary to transfer, convey and
assign to Buyer all of the Purchased Assets, to confirm Buyer’s assumption of the Assumed
Liabilities and to confirm Sellers’ retention of the Excluded Assets and Excluded Liabilities.
Without limiting the generality of this Section 6.2, to the extent that either Buyer or Sellers
discovers any additional assets or properties which the parties mutually agree should have been
transferred or assigned to Buyer as Purchased Assets but were not so transferred or assigned, Buyer
and Sellers shall cooperate and execute and deliver any instruments of transfer or assignment
necessary to transfer and assign such asset or property to Buyer. Without limiting the generality
of this Section 6.2, to the extent that either Buyer or Sellers discovers any assets or properties
which the parties mutually agree should have been retained by Sellers as Excluded Assets, Buyer
and Sellers shall cooperate and execute and deliver any instruments of transfer or assignment
necessary to transfer and assign such asset or property to Sellers. If any Seller, Buyer or any of
their respective Subsidiaries, from time to time, identifies any Assumed Liability that was not
transferred to Buyer, or any Excluded Liability that was transferred to Buyer, Sellers and Buyer
shall use their commercially reasonable efforts to transfer those Liabilities to the correct party as
promptly as reasonably practicable after Closing.

        Section 6.3 Availability of Business Records. From and after the Closing, Buyer shall
promptly provide to Sellers and their respective Representatives (after reasonable notice and
during normal business hours and without charge to Sellers) access to all Records included in the
Purchased Assets for periods prior to the Closing and reasonable access to Transferred Employees
to the extent such access is necessary in order for Sellers (as applicable) to comply with applicable
Law or any contract to which it is a party, for liquidation, winding up, Tax reporting or other proper
purposes and so long as such access is subject to an obligation of confidentiality, and shall preserve
such Records until the latest of (i) seven years after the Closing Date, (ii) the required retention
period for all government contact information, records or documents, (iii) the conclusion of all
bankruptcy proceedings relating to the Chapter 11 Cases or (iv) in the case of Records related to
Taxes, the expiration of the statute of limitation applicable to such Taxes. Such access shall include
access to any information in electronic form to the extent reasonably available. Buyer
acknowledges that Sellers have the right to retain originals or copies of all Records included in the
Purchased Assets for periods prior to the Closing. Prior to destroying any Records included in the
Purchased Assets for periods prior to the Closing, Buyer shall notify Sellers thirty (30) days in
advance of any such proposed destruction of its intent to destroy such Records, and Buyer shall
permit Sellers to retain such Records, at Sellers’ cost and expense. With respect to any Litigation
and claims that are Excluded Liabilities, Buyer shall render all reasonable assistance that Sellers
may request in defending or prosecuting such Litigation or claim and shall make available to
Sellers such personnel as are most knowledgeable about the matter in question, all without charge.
Without limitation of any of the foregoing, such assistance by Buyer to Sellers shall include
reasonable assistance to Sellers by the Transferred Employees after the Closing with respect to the
wind down of the Chapter 11 Cases, which shall include during the pendency of the Chapter 11
Cases, maintaining the accounting infrastructure and assisting in the compilation of the Monthly
Operating Reports and other reporting and filings that are required to be filed with the Bankruptcy
Court.

        Section 6.4    Employee Matters.


                                                 39
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD          Doc 16-2       Filed 11/05/20    Page 45 of 82




                 (a)     Prior to the Closing, Buyer shall offer (or cause a designee of Buyer to
        offer), by written offer letter outlining the terms and conditions of the offer of employment,
        to employ the Current Employees listed on Schedule 6.4, copies of which offers Buyer will
        deliver to Sellers prior to Closing. For purposes of this Agreement, each Current Employee
        who receives and accepts such offer of employment prior to the Closing and commences
        work with Buyer after the Closing Date shall be referred to herein as a “Transferred
        Employee”; provided, however, any Current Employee who is on short-term disability,
        leave of absence, paid or unpaid, or long-term disability as of the Closing Date shall remain
        employed by Sellers, shall not commence employment with Buyer or its designee, and shall
        not be considered a Transferred Employee, unless and until such Current Employee returns
        to and commences active employment with Buyer or its designee. Except to the extent
        Sellers fail to comply in any material respects with Section 6.4(c)(i) and Section 6.4(c)(iii),
        Buyer hereby agrees that the written offer to a Current Employee shall include a level of
        base salary, wages and annual bonus opportunities (excluding equity-based incentives) that
        are substantially comparable in the aggregate to the base salary, wages and annual bonus
        opportunities (excluding equity-based incentives) provided to such Current Employee by
        Sellers as of the Closing Date. Notwithstanding anything to the contrary contained herein,
        Buyer shall hire a sufficient number of Employees of Sellers’ headquarters, distribution
        center and manufacturing operations located in Fort Smith, Arkansas so that fewer than 50
        such Employees remain employees of Sellers after the Closing.

                (b)     Each Current Employee of Sellers who is not or does not become a
        Transferred Employee shall be referred to herein as an “Excluded Employee.” Other than
        the Assumed Liabilities, Sellers shall bear responsibility for all Liabilities arising out of,
        relating to, or with respect to any compensation and employee benefits relating to the
        employment or termination of employment with the Sellers and their Affiliates of the
        Current Employees arising on or prior to the time they become Transferred Employees and
        for Current Employees who are or become Excluded Employees arising on, prior to or after
        the Closing Date.

                   (c)    Following the date of this Agreement:

                          i.     Sellers will allow Buyer or any of its Representatives reasonable
                   access upon reasonable advance notice to meet with and interview the Current
                   Employees who are members of executive management and other employees
                   reasonably requested during normal business hours;

                            ii.    Sellers shall not, nor shall any Seller authorize or direct or give
                   express permission to any Affiliate, officer, director or employee of any Seller or
                   any Affiliate, to (A) interfere with Buyer’s or its Representatives’ rights under
                   Section 6.4(a) to make offers of employment to any Current Employee, or (B)
                   solicit or encourage any Current Employee not to accept, or to reject, any such offer
                   of employment;

                         iii.    Sellers shall provide reasonable cooperation and information to
                   Buyer or the relevant Representative as reasonably requested by Buyer or such


                                                    40
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD          Doc 16-2       Filed 11/05/20    Page 46 of 82




                   Representative with respect to its determination of terms and conditions of
                   employment for any Current Employee;

                           iv.    Sellers shall provide all information reasonably requested by Buyer
                   to determine the Transferred Employees’ status as full-time employees under the
                   Patient Protection and Affordable Care Act of 2010, as amended;

                          v.      Sellers shall process the payroll for and pay, or cause to be paid, the
                   base wages, base salary and benefits that are due and payable with respect to all
                   Current Employees and Former Employees of Sellers. Sellers shall withhold and
                   remit all applicable payroll taxes as required by Law with respect to all Current
                   Employees and Former Employees of Sellers; and

                           vi.     None of the foregoing shall be construed as requiring, and neither
                   Sellers nor any of their Affiliates shall take any affirmative action that would have
                   the effect of requiring, Buyer to continue any specific employee benefit plan or to
                   continue the employment of any specific person. Nothing in this Agreement is
                   intended to establish, create or amend, nor shall anything in this Agreement be
                   construed as establishing, creating or amending, any employee benefit plan,
                   practice or program of Buyer, any of its Affiliates or any of Sellers’ Employee
                   Benefit Plans, nor shall anything in this Agreement create or be construed as
                   creating any contract of employment or as conferring upon any Transferred
                   Employee or upon any other person, other than the parties to this Agreement in
                   accordance with its terms, any rights to enforce any provisions of this Agreement
                   under ERISA or otherwise. This Section shall be binding upon and inure solely to
                   the benefit of each of the parties to this Agreement, and nothing in this Section,
                   express or implied, shall confer upon any other Person any rights or remedies of
                   any nature whatsoever under or by reason of this Section.

                 (d)     Except for the Assumed Liabilities, Buyer is not assuming nor shall it be
        liable with respect to any Employee Benefit Plan, and Buyer shall not be obligated to
        continue or provide to any Transferred Employees any particular benefit or component
        benefit. Except for the Assumed Liabilities, Sellers shall remain liable for all liabilities
        and obligations and claims incurred under the Employee Benefit Plans whether arising
        prior to, on or after the Closing Date. Sellers shall be exclusively responsible for all
        liabilities and obligations arising from Seller’s employment or termination of employment
        of any employee of any Seller who does not become a Transferred Employee (including
        any severance and other similar costs), and all such liabilities will constitute Excluded
        Liabilities under this Agreement.

       Section 6.5 Recording of Intellectual Property Assignments. All of the Intellectual
Property Assignments shall be recorded and filed by Buyer (at Buyer’s sole cost and expense) with
the appropriate Governmental Entities as promptly as practicable following the Closing.

        Section 6.6 Transfer Taxes. To the extent not exempt under section 1146 of the
Bankruptcy Code, Buyer shall pay any and all sales, use, stamp, documentary, registration, transfer
(including real estate transfer tax), stock transfer, registration, gross receipts, duty, securities

                                                    41
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD       Doc 16-2       Filed 11/05/20    Page 47 of 82




transactions, stamp, documentary, registration, transfer, added value or similar Tax (each, a
“Transfer Tax”) imposed under any applicable Law in connection with the transactions
contemplated by this Agreement, regardless of the Person liable for such Transfer Taxes under
applicable Law. Sellers and Buyer shall cooperate to prepare any Tax Returns required to be filed
in connection with Transfer Taxes described in the immediately preceding sentence. The Party that
is responsible under applicable law to file such Tax returns, shall timely file such returns.

        Section 6.7 Wage Reporting. Buyer and Sellers agree to utilize, or cause their
respective Affiliates to utilize, the standard procedure set forth in Internal Revenue Service
Revenue Procedure 2004-53 with respect to wage reporting.

        Section 6.8 Release. Effective upon the Closing, Sellers, on behalf of themselves and
their respective past, present and future subsidiaries, parents, divisions, Affiliates, agents,
representatives, insurers, attorneys, successors and assigns (collectively, the “Seller Releasing
Parties”), hereby release, remise, acquit and forever discharge (i) the Buyer and its past, present
and future subsidiaries, parents, divisions, Affiliates, agents, representatives, insurers, attorneys,
successors and assigns, and each of its and their respective directors, managers, officers,
employees, shareholders, members, agents, representatives, attorneys, contractors, subcontractors,
independent contractors, owners, insurance companies and partners (collectively, the “Buyer
Released Parties”), from any and all claims, Contracts, demands, causes of action, disputes,
controversies, suits, cross-claims, torts, losses, attorneys’ fees and expenses, obligations,
agreements, covenants, damages, Liabilities, costs and expenses arising on or prior to the Closing
Date, whether known or unknown, whether anticipated or unanticipated, whether claimed or
suspected, whether fixed or contingent, whether yet accrued or not, whether damage has resulted
or not, whether at law or in equity, whether arising out of agreement or imposed by statute,
common law of any kind, nature, or description, including, without limitation as to any of the
foregoing, any claim by way of indemnity or contribution, which any Seller Releasing Party has,
may have had or may hereafter assert against any Buyer Released Party and (ii) any claim, right
or interest of Sellers (whether known or unknown, whether anticipated or unanticipated, whether
claimed or suspected, whether fixed or contingent, whether yet accrued or not, whether at law or
in equity, whether arising out of agreement or imposed by statute, common law of any kind, nature,
or description) in the Purchased Assets; provided, that notwithstanding the foregoing, Seller
Releasing Parties do not in any event release Buyer from its obligations under this Agreement,
including the Assumed Liabilities, or the DIP Agreement. In addition, if Sellers file a Chapter 11
plan, such plan shall be consistent with this Agreement in all respects and will include releases and
exculpation provisions in favor of Buyer Released Parties to the maximum extent permitted by
law.

        Section 6.9 Insurance Policies. Buyer acknowledges that, upon Closing, all insurance
coverage provided in relation to Sellers and the Purchased Assets that is maintained by any Seller
or its Affiliates (whether such policies are maintained with third party insurers or with such Seller
or its Affiliates) shall cease to provide any coverage to Buyer and the Purchased Assets and no
further coverage shall be available to Buyer or the Purchased Assets under any such policies.

        Section 6.10 Collection of Accounts Receivable.



                                                 42
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD        Doc 16-2       Filed 11/05/20    Page 48 of 82




                (a)    As of the Closing Date, each Seller hereby (i) authorizes Buyer to open any
        and all mail addressed to any Seller relating to the Business or the Purchased Assets and
        delivered to the offices of the Business or otherwise to Buyer if received on or after the
        Closing Date and (ii) appoints Buyer or its attorney-in-fact to endorse, cash and deposit
        any monies, checks or negotiable instruments received by Buyer after the Closing Date
        with respect to Accounts Receivable that are Purchased Assets or accounts receivable
        relating to work performed by Buyer after the Closing, as the case may be, made payable
        or endorsed to any Seller or Sellers’ order, for Buyer’s own account.

                 (b)     As of the Closing Date, each Seller agrees that any monies, checks or
        negotiable instruments received by any Seller after the Closing Date with respect to
        Accounts Receivable that are Purchased Assets or accounts receivable relating to work
        performed by Buyer after the Closing, as the case may be, shall be held in trust by such
        Seller for Buyer’s benefit and account, and promptly upon receipt by a Seller of any such
        payment (but in any event within one (1) Business Day of such receipt), such Seller shall
        pay over to Buyer or its designee the amount of such payments. In addition, Buyer agrees
        that, after the Closing, it shall hold and shall promptly transfer and deliver to Sellers, from
        time to time as and when received by Buyer or its Affiliates, any cash, checks with
        appropriate endorsements, or other property that Buyer or its Affiliates may receive on or
        after the Closing which properly belongs to Sellers hereunder, including any Excluded
        Assets.

               (c)    As of the Closing Date, Buyer shall have the sole authority to bill and collect
        Accounts Receivable that are Purchased Assets and accounts receivable relating to work
        performed by Buyer after the Closing.

        Section 6.11 Data Privacy Protection. Buyer acknowledges that the Purchased Assets
include personally identifiable information (“PII”) within the meaning of section 363(b) of the
Bankruptcy Code, along with associated personal information about the Sellers’ customers. In
connection with the same, Buyer agrees to: (i) employ appropriate security controls and procedures
(technical, operational and managerial) to protect PII and personal information, (ii) abide by all
applicable Laws and regulations with respect to PII and (iii) take such further actions with respect
to PII as may be agreed between the Parties. Buyer agrees that it shall, absent a customer’s express
consent received after adequate notice: (a) abide by the Sellers’ privacy policies and privacy-
related covenants made in Sellers’ terms of service that were in effect as of the Petition Date, (b)
respect prior requests of customers to opt out of receipt of marketing messages (to the extent Sellers
make Buyer aware of such requests; provided that Buyer shall seek to obtain such information
from Sellers), and (c) use personal information only for the purposes of continuing Business
operations and continuing to provide similar goods and services to customers, including marketing
the products and services related to Purchased Assets. Buyer shall require express consent of a
customer for any additional use of PII or personal information or before making material changes
to the privacy policies that weaken a customer’s consumer protection. Furthermore, to the extent
PII includes any social security numbers, Buyer shall limit such use to tax reporting purposes, and
shall purge such information from its databases when such information is no longer required for
that purpose.



                                                  43
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD        Doc 16-2        Filed 11/05/20    Page 49 of 82




       Section 6.12 Alternate Transactions. Notwithstanding any provision herein to the
contrary, nothing in this Agreement shall restrict Sellers’ right to pursue one or more Alternate
Transactions, including but not limited to marketing the Sellers’ assets or providing due diligence
materials.

       Section 6.13 Covenant Not to Sue. Buyer hereby covenants and agrees that it shall not
bring suit or otherwise assert (a) any claim relating to any Purchased Avoidance Actions or (b)
any claims against Sellers’ current or former officers and directors which constitute Purchased
Assets before any court, arbitrator, mediator or administrative agency anywhere in the world.
Buyer further covenants and agrees that it shall not assign the Purchased Avoidance Actions or
claims against Sellers’ current or former officers and directors to any third party.

                                       ARTICLE VII
                                  CONDITIONS TO CLOSING

         Section 7.1 Conditions to Buyer’s Obligations. Subject to Section 7.3, Buyer’s
obligation to consummate the Contemplated Transactions in connection with the Closing is subject
to satisfaction or waiver of the following conditions:

                 (a)     as of the date hereof and as of the Closing (in each case, except for any
        representation or warranty that is expressly made as of a specified date, in which case as
        of such specified date), (i) each representation or warranty contained in Section 3.1, Section
        3.2 or Section 3.3 shall be true and correct in all respects other than de minimis exceptions,
        and (ii) each other representation or warranty set forth in Article III shall be true and correct
        in all respects, except where the failure of such representations and warranties referred to
        in this clause (ii) to be true and correct, individually or in the aggregate with other such
        failures, has not had, and would not reasonably be expected to have, a Material Adverse
        Effect; provided, however, that for purposes of determining the accuracy of representations
        and warranties referred to in clause (ii) for purposes of this condition, all qualifications as
        to “materiality” and “Material Adverse Effect” contained in such representations and
        warranties shall be disregarded;

               (b)      Sellers shall have performed and complied with their covenants and
        agreements hereunder to the extent required to be performed prior to the Closing in all
        material respects, and Sellers shall have caused the documents and instruments required by
        Section 2.8(a) to be delivered to Buyer (or tendered subject only to Closing);

                (c)   no Governmental Entity of competent jurisdiction shall have enacted,
        issued, promulgated, enforced or entered any Decree that is in effect and that has the effect
        of making the Closing illegal or otherwise prohibiting the consummation of the Closing;

                (d)     (i) (A) the Bankruptcy Court shall have entered the Sale Procedures Order
        by the Sale Procedures Order Deadline and the Sale Order by the Sale Order Deadline, and
        (B) the Sale Procedures Order and the Sale Order shall each be a Final Order on the Closing
        Date; and (ii) the Sale Procedures Orders and the Sale Order, as entered by the Bankruptcy
        Court, shall not modify the terms and conditions of this Agreement or the transactions


                                                   44
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD        Doc 16-2       Filed 11/05/20    Page 50 of 82




        contemplated hereby in such a manner as to result in a diminution in the benefits of this
        Agreement to the Buyer;

                (e)    the Bankruptcy Court shall not have entered any order (i) appointing a
        trustee or examiner with respect to the Chapter 11 Cases, (ii) converting the Chapter 11
        Cases to a case under Chapter 7 of the Bankruptcy Code or (iii) dismissing the Chapter 11
        Cases;

               (f)    from the date of this Agreement until the Closing Date, there shall not have
        occurred and be continuing any Material Adverse Effect;

                (g)   all Consents, if any, required to consummate the transactions contemplated
        by this Agreement, including with respect to the assignment of any Assumed Contract or
        Assigned Permit, shall have been obtained;

                   (h)   the DIP Agreement shall be in full force and effect; and

                (i)     Sellers shall have delivered a certificate from an authorized officer of
        Sellers to the effect that each of the conditions specified in Section 7.1(a), Section 7.1(b)
        and Section 7.1(f) has been satisfied.

        Section 7.2 Conditions to Sellers’ Obligations. Subject to Section 7.3, Sellers’
obligation to consummate the Contemplated Transactions in connection with the Closing are
subject to satisfaction or waiver of the following conditions:

                 (a)    as of the date hereof and as of the Closing (in each case, except for any
        representation or warranty that is expressly made as of a specified date, in which case as
        of such specified date), (i) each representation or warranty contained in Section 4.1, Section
        4.2 or Section 4.3 shall be true and correct in all respects other than de minimis exceptions,
        and (ii) each other representation or warranty set forth in Article IV shall be true and correct
        in all material respects, except where the failure of such representations and warranties
        referred to in this clause (ii) to be true and correct, individually or in the aggregate with
        other such failures, would not reasonably be expected to materially prevent, restrict or
        delay the consummation of the Contemplated Transactions or by any Related Agreement;
        provided, however, that for purposes of determining the accuracy of representations and
        warranties referred to in clause (ii) for purposes of this condition, all qualifications as to
        “materiality” and “Material Adverse Effect” contained in such representations and
        warranties shall be disregarded;

               (b)     Buyer shall have performed and complied with its covenants and
        agreements hereunder to the extent required to be performed prior to the Closing in all
        material respects, and Buyer shall have caused the documents, instruments and payments
        required by Section 2.8(b) to be delivered to Sellers (or tendered subject only to Closing);

                (c)   no Governmental Entity of competent jurisdiction shall have enacted,
        issued, promulgated, enforced or entered any Decree that is in effect and that has the effect
        of making the Closing illegal or otherwise prohibiting the consummation of the Closing;

                                                  45
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD       Doc 16-2       Filed 11/05/20    Page 51 of 82




                (d)     the Sale Order shall have been entered by the Bankruptcy Court and shall
        not be subject to a stay pending appeal; and

                (e)     Buyer shall have delivered a certificate from an authorized officer of Buyer
        to the effect that each of the conditions specified in Section 7.2(a) and Section 7.2(b) has
        been satisfied.

        Section 7.3 No Frustration of Closing Conditions. Neither Buyer nor Sellers may rely
on the failure of any condition to its obligation to consummate the Contemplated Transactions set
forth in Section 7.1 or Section 7.2, as the case may be, to be satisfied if such failure was caused by
such Party’s failure to use its commercially reasonable efforts with respect to those matters
contemplated by the applicable Sections of this Agreement to satisfy the conditions to the
consummation of the Contemplated Transactions or other breach of a representation, warranty or
covenant hereunder.

        Section 7.4 Waiver of Conditions. Upon the occurrence of the Closing, any condition
set forth in this Article VII that was not satisfied as of the Closing will be deemed to have been
waived for all purposes by the Party having the benefit of such condition as of and after the
Closing.

                                          ARTICLE VIII
                                         TERMINATION

        Section 8.1 Termination of Agreement. This Agreement may be terminated in
accordance with this Article VIII and the Contemplated Transactions abandoned at any time prior
to the Closing:

               (a)     by the mutual written consent of Buyer, on the one hand, and Sellers, on the
        other hand;

                 (b)    by written notice of either Buyer or Sellers, upon the issuance by any
        Governmental Entity of a Decree restraining, enjoining, or otherwise prohibiting the
        consummation of the Contemplated Transactions or declaring unlawful the transactions
        contemplated by this Agreement, and such Decree having become final, binding and non-
        appealable; provided that no termination may be made by a Party under this Section 8.1(b)
        if the issuance of such Decree was caused by the breach or action or inaction of such Party;

                (c)    by written notice of either Buyer or Sellers, if the Closing shall not have
        occurred on or before December 30, 2020 (the “Outside Date”); provided that a Party shall
        not be permitted to terminate this Agreement pursuant to this Section 8.1(c) if the failure
        of the Closing to have occurred by the Outside Date was caused by the breach or action or
        inaction of such Party;

                (d)    by written notice of either Buyer or Sellers, if the Chapter 11 Cases is
        dismissed or converted to a case or cases under Chapter 7 of the Bankruptcy Code, or if a
        trustee or examiner is appointed in the Chapter 11 Cases;


                                                 46
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD        Doc 16-2        Filed 11/05/20    Page 52 of 82




                (e)      by Buyer by giving written notice to Sellers at any time prior to Closing (i)
        in the event there has been a breach of or inaccuracy in any representation or warranty
        made by Sellers in this Agreement or if Sellers have breached any covenant contained in
        this Agreement in any respect, which breach, inaccuracy or failure to perform (A) gives
        rise to a failure of the conditions set forth in Sections 7.1(a) or 7.1(b) to be satisfied and
        (B) (y) is not capable of being cured by the Outside Date or (z) if capable of being cured
        by the Outside Date, is not cured by the earlier of the Outside Date and fifteen (15) days
        after delivery by Buyer of written notice to Sellers of such breach, or (ii) in the event that
        any condition set forth in Section 7.1 shall become incapable of being satisfied by the
        Outside Date, unless such failure shall be due to the failure of Buyer to perform or comply
        with any of the covenants hereof to be performed or complied with by it prior to the
        Closing, and such condition is not waived by Buyer;

                (f)      by Sellers by giving written notice to Buyer at any time prior to Closing (i)
        in the event there has been a breach of or inaccuracy in any representation or warranty
        made by Buyer in this Agreement or if Buyer has breached any covenant contained in this
        Agreement in any respect, which breach, inaccuracy or failure to perform (A) gives rise to
        a failure of the conditions set forth in Sections 7.2(a) or 7.2(b) to be satisfied and (B) (y) is
        not capable of being cured by the Outside Date or (z) if capable of being cured by the
        Outside Date, is not cured by the earlier of the Outside Date and fifteen (15) days after
        delivery by Sellers of written notice to Buyer of such breach, or (ii) in the event that any
        condition set forth in Section 7.2 shall become incapable of being satisfied by the Outside
        Date, unless such failure shall be due to the failure of Sellers to perform or comply with
        any of the covenants hereof to be performed or complied with by them prior to the Closing,
        and such condition is not waived by Sellers;

                (g)    by written notice from Sellers to Buyer, if all of the conditions set forth in
        Section 7.1 have been satisfied (other than conditions that by their nature are to be satisfied
        at the Closing, but subject to the satisfaction or waiver of such conditions at the Closing)
        or waived and Buyer fails to complete the Closing at the time required by Section 2.7;

                (h)    by written notice from Sellers to Buyer, if any Seller or the board of
        managers (or similar governing body) of any Seller determines that proceeding with the
        transactions contemplated by this Agreement or failing to terminate this Agreement would
        be inconsistent with its or such Person’s or body’s fiduciary duties;

                (i)    automatically and without any action or notice by Sellers to Buyer, or Buyer
        to Sellers, immediately upon:

                          i.      approval by the Bankruptcy Court of an Alternate Transaction,
                   unless Buyer is designated a “back-up bidder” under the Sale Order; or

                         ii.    the consummation of an Alternate Transaction; or

                (j)     by written notice from Buyer to Sellers if: (i) the Bankruptcy Court does not
        enter the Sale Procedure Order by the Sale Procedures Order Deadline; (ii) the Bankruptcy
        Court does not enter the Sale Order by the Sale Order Deadline; or (iii) following entry of

                                                   47
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD       Doc 16-2       Filed 11/05/20    Page 53 of 82




        the Sale Order or the Sale Procedures Order, either the Sale Order or the Sale Procedures
        Order is stayed, reversed, modified, vacated or amended in any material respect without
        the prior written consent of Buyer (such consent not to be unreasonably withheld), and
        such stay, reversal, modification, vacation or amendment is not eliminated within fourteen
        (14) days of any such stay, reversal, modification, vacation or amendment;

                (k)     by written notice from Buyer to Sellers if the DIP Agreement matures or is
        in default (unless otherwise extended or waived by the DIP Lender);

               (l)      by written notice from Buyer to Sellers if the Bankruptcy Court approves a
        disclosure statement with respect to a Chapter 11 plan filed by any party other than Sellers;
        or

               (m)     by written notice from Buyer to Sellers if Seller files a Chapter 11 plan
        without the consent of Buyer.

Notwithstanding anything to the contrary contained herein, in no event may Buyer terminate this
Agreement under Section 8.1(e) on account of Buyer’s failure to satisfy the conditions contained
in sections 365(b)(1)(C) and 365(f)(2)(B) of the Bankruptcy Code with respect to any proposed
Assumed Contract.

        Section 8.2 Procedure upon Termination. In the event of termination and
abandonment by Buyer, on the one hand, or Sellers, on the other hand, or both, pursuant to Section
8.1, written notice thereof shall forthwith be given to the other Party or Parties, and this Agreement
shall terminate and the Contemplated Transactions shall be abandoned, without further action by
Buyer or Sellers.

        Section 8.3 Breakup Fee and Expense Reimbursement. Upon the date Sellers
consummate an Alternate Transaction, Sellers shall immediately pay to Buyer a breakup fee equal
to the greater of (i) $360,000 or (ii) three percent (3.0%) of the Purchase Price (exclusive of the
value of the Assumed liabilities) (the “Breakup Fee”), and an expense reimbursement of actual,
necessary and documented out of pocket expenses associated with this Agreement in an amount
not to exceed $400,000 (the “Expense Reimbursement”). Sellers’ obligation to pay the Breakup
Fee and Expense Reimbursement pursuant to this Section 8.3 shall be subject to Bankruptcy Court
approval and shall survive termination of this Agreement and shall constitute an administrative
expense of Sellers to be paid out of proceeds of an Alternative Transaction or otherwise under
section 503(b) of the Bankruptcy Code. If Buyer is entitled to receipt of the Breakup Fee and
Expense Reimbursement pursuant to this Section 8.3, the receipt of the Breakup Fee and Expense
Reimbursement shall (i) be paid by wire transfer of immediately available funds to an account
designated by Buyer within one (1) Business Day of any such termination and (ii) be the liquidated
damages of Buyer and Buyer’s sole and exclusive remedy for the breach by Sellers of this
Agreement.Effect of Termination.

                (a)     Except as otherwise expressly set forth in this Agreement, nothing herein
        shall relieve any Party from Liability for any breach of covenant occurring prior to any
        termination of this Agreement.


                                                 48
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD       Doc 16-2       Filed 11/05/20    Page 54 of 82




                (b)     Notwithstanding anything to the contrary in the Confidentiality Agreement,
        the Confidentiality Agreement shall survive any termination of this Agreement and nothing
        in this Section 8.4 shall relieve Buyer or Sellers of their respective obligations under the
        Confidentiality Agreement, and Buyer, to the extent not a party thereto, shall be subject to
        the same terms and conditions as set forth therein as though an original party thereto.

                (c)    No termination of this Agreement pursuant to Section 8.1 shall be effective
        until written notice thereof is given to the non-terminating Party specifying the provision
        hereof pursuant to which such termination is made. If the transactions contemplated hereby
        are not consummated this Agreement shall become null and void and of no further force
        and effect (except that Article I (Definitions), Article IX (Miscellaneous), and this Article
        VIII (Termination) shall survive any such termination).

               (d)    Nothing herein shall preclude either of the Parties from exercising their
        remedies under Section 9.1.

                                         ARTICLE IX
                                       MISCELLANEOUS

        Section 9.1 Remedies. (i) Each Party recognizes that if such Party breaches or refuses
to perform any covenant hereunder, monetary damages alone would not be adequate to compensate
the non-breaching Party or Parties for their injuries, (ii) the non-breaching Party or Parties shall
therefore be entitled, in addition to any other remedies that may be available, to obtain specific
performance of, or to enjoin the violation of, the terms of such covenants, (iii) if any action, claim
or proceeding is brought by the non-breaching Party to enforce such covenants, the Party in breach
shall waive the defense that there is an adequate remedy at law, (iv) each Party agrees to waive
any requirement for the security or posting of any bond in connection with any action, claim or
proceeding seeking specific performance of, or to enjoin the violation of, such covenants, and (v)
each Party agrees that the only permitted objection that it may raise in response to any action for
specific performance of such covenants is that it contests the existence of a breach or threatened
breach of such covenants.

        Section 9.2 Expenses. Except as otherwise provided in this Agreement or a Related
Agreement, Sellers and Buyer shall bear their own expenses, including attorneys’ fees, incurred in
connection with the negotiation and execution of this Agreement, the Related Agreements and
each other agreement, document and instrument contemplated by this Agreement and the
consummation of the Contemplated Transactions. Notwithstanding the foregoing, in the event of
any action or proceeding to interpret or enforce this Agreement, the prevailing Party in such action
or proceeding (i.e., the Party who, in light of the issues contested or determined in the action or
proceeding, was more successful) shall be entitled to have and recover from the non-prevailing
Party such costs and expenses (including, but not limited to, all court costs and reasonable
attorneys’ fees) as the prevailing Party may incur in the pursuit or defense thereof.

        Section 9.3 Entire Agreement. This Agreement and the Related Agreements constitute
the entire agreement among the Parties and supersede any prior understandings, agreements or
representations (whether written or oral) by or among the Parties, written or oral, with respect to


                                                 49
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD           Doc 16-2      Filed 11/05/20   Page 55 of 82




the subject matter hereof, except for the Confidentiality Agreement (as modified pursuant to
Section 5.6(c)).

        Section 9.4 Incorporation of Schedules, Exhibits and Disclosure Schedule. The
schedules, appendices and exhibits to this Agreement, and the documents and other information
made available in the Disclosure Schedule are incorporated herein by reference and made a part
hereof.

        Section 9.5 Amendments and Waivers. No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by each Party except as
expressly provided herein. No waiver of any breach of this Agreement shall be construed as an
implied amendment or agreement to amend or modify any provision of this Agreement. No waiver
by any Party of any default, misrepresentation or breach of warranty or covenant hereunder,
whether intentional or not, shall be valid unless the same shall be in writing and signed by the
Party making such waiver, nor shall such waiver be deemed to extend to any prior or subsequent
default, misrepresentation or breach of warranty or covenant hereunder or affect in any way any
rights arising by virtue of any prior or subsequent default, misrepresentation or breach of warranty
or covenant. No conditions, course of dealing or performance, understanding or agreement
purporting to modify, vary, explain or supplement the terms or conditions of this Agreement shall
be binding unless this Agreement is amended or modified in writing pursuant to the first sentence
of this Section 9.5 except as expressly provided herein. Except where a specific period for action
or inaction is provided herein, no delay on the part of any Party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof.

        Section 9.6 Succession and Assignment. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and permitted assigns. None of
the Parties may assign either this Agreement or any of its rights, interests or obligations hereunder
without the prior written approval of all Parties; provided, however, that Buyer shall be permitted
to assign any of its rights hereunder to one or more of its Affiliates, as designated by Buyer in
writing to Sellers; provided, however, Buyer shall remain liable for all of its obligations under this
Agreement after any such assignment; provided, further, that Sellers shall be permitted to assign
any of their rights hereunder pursuant to a confirmed chapter 11 plan or pursuant to an order of the
Bankruptcy Court.

        Section 9.7 Notices. All notices, requests, demands, claims and other communications
hereunder shall be in writing except as expressly provided herein. Any notice, request, demand,
claim or other communication hereunder shall be deemed duly given (i) when delivered personally
to the recipient; (ii) one (1) Business Day after being sent to the recipient by reputable overnight
courier service (charges prepaid); (iii) when sent by email (with written confirmation of
transmission); or (iv) three (3) Business Days after being mailed to the recipient by certified or
registered mail, return receipt requested and postage prepaid, and addressed to the intended
recipient as set forth below:

                   If to any Sellers, then to:

                                   Furniture Factory Ultimate Holding, L.P.
                                   6500 Jenny Lind Road, Space A,

                                                    50
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD            Doc 16-2      Filed 11/05/20      Page 56 of 82




                                     Fort Smith, AR 72908
                                     Attn: Don Roach, Chief Financial Officer
                                     Email: droach@ffohome.com

                   with a copy to:

                                     Klehr Harrison Harvey Branzburg LLP
                                     919 North Market Street, Suite 1000
                                     Wilmington, DE 19801
                                     Attention: Domenic E. Pacitti, Esquire
                                     Email: dpacitti@klehr.com

                   If to Buyer, then to:

                                     American Freight FFO, LLC
                                     680 Sunbury Road
                                     Delaware, Ohio 43015
                                     Attention: William A. Powell, President and CEO
                                     Email: WPowell@americanfreight.us

                   with copies (which shall not constitute notice) to:

                                     Troutman Pepper Hamilton Sanders, LLP
                                     600 Peachtree Street NE, Suite 3000
                                     Atlanta, Georgia 30308
                                     Attention: Matthew R. Brooks
                                     Email: matthew.brooks@troutman.com
                                     Attention: David B. Stratton
                                     Email: david.stratton@troutman.com

Any Party may change the mailing address or email address to which notices, requests, demands,
claims and other communications hereunder are to be delivered by giving the other Party notice in
the manner set forth in this Section 9.7.

       Section 9.8 Governing Law; Jurisdiction. This Agreement shall in all aspects be
governed by and construed in accordance with the internal Laws of the State of Delaware without
giving effect to any choice or conflict of law provision or rule (whether of the State of Delaware
or any other jurisdiction) that would cause the application of the Laws of any jurisdiction other
than the State of Delaware, and the obligations, rights and remedies of the Parties shall be
determined in accordance with such Laws. The Parties agree that any Litigation one Party
commences against any other Party pursuant to this Agreement shall be brought exclusively in the
Bankruptcy Court and each of the Parties hereby irrevocably consents to the jurisdiction of the
Bankruptcy Court (and of the appropriate appellate courts therefrom) in any such suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by Law, any objection that it
may now or hereafter have to the laying of the venue of any such suit, action or proceeding in the
Bankruptcy Court or that any such suit, action or proceeding which is brought in the Bankruptcy
Court has been brought in an inconvenient forum; provided that if the Bankruptcy Court is
                                                     51
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD       Doc 16-2       Filed 11/05/20   Page 57 of 82




unwilling or unable to hear any such Litigation, then the courts of the State of Delaware, sitting in
New Castle County, Delaware, and the federal courts of the United States of America sitting in
New Castle County, Delaware, shall have exclusive jurisdiction over such Litigation.

       Section 9.9 Consent to Service of Process. Each of the Parties hereby consents to
process being served by any Party, respectively, in any suit, action or proceeding by delivery of a
copy thereof in accordance with the provisions of Section 9.9.

      Section 9.10 WAIVERS OF JURY TRIAL. EACH OF THE PARTIES
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, THE
RELATED AGREEMENTS OR THE CONTEMPLATED TRANSACTIONS OR THEREBY.

        Section 9.11 Severability. The provisions of this Agreement shall be deemed severable,
and the invalidity or unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provisions of this Agreement. If any provision of this
Agreement, or the application thereof to any Person or any circumstance, is invalid or
unenforceable, (a) a suitable and equitable provision shall be substituted therefor in order to carry
out, so far as may be valid and enforceable, the intent and purpose of such invalid or unenforceable
provision, and (b) the remainder of this Agreement and the application of such provision to other
Persons or circumstances shall not be affected by such invalidity or unenforceability, nor shall
such invalidity or unenforceability in any one jurisdiction affect the validity or enforceability of
such provision, or the application thereof, in any other jurisdiction.

       Section 9.12 No Third Party Beneficiaries. This Agreement shall not confer any rights
or remedies upon any Person other than the Parties and their respective successors and permitted
assigns.

        Section 9.13 No Survival of Representations, Warranties and Agreements. Each of
the representations and warranties and the covenants and agreements (to the extent such covenant
or agreement contemplates or requires performance by such party prior to the Closing) of the
Parties set forth in this Agreement or in any other document contemplated hereby, or in any
certificate delivered hereunder or thereunder, will terminate effective immediately as of the
Closing such that no claim for breach of any such representation, warranty, covenant or agreement,
detrimental reliance or other right or remedy (whether in contract, in tort or at law or in equity)
may be brought with respect thereto after the Closing. Each covenant and agreement that explicitly
contemplates performance after the Closing, will, in each case and to such extent, expressly survive
the Closing in accordance with its terms, and if no term is specified, then for twenty (20) years
following the Closing Date, and nothing in this Section 9.13 will be deemed to limit any rights or
remedies of any Person for breach of any such surviving covenant or agreement. Buyer and Sellers
acknowledge and agree, on their own behalf and, with respect to Buyer, Buyer Group, that the
agreements contained in this Section 9.13 (a) require performance after the Closing to the
maximum extent permitted by applicable Law and will survive the Closing for twenty (20) years;
and (b) are an integral part of the transactions contemplated hereby and that, without the
agreements set forth in this Section 9.13, none of the Parties would enter into this Agreement.


                                                 52
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD       Doc 16-2       Filed 11/05/20    Page 58 of 82




        Section 9.14 Non-Recourse. This Agreement may only be enforced against, and any
Litigation based upon, arising out of or related to this Agreement may only be brought against, the
Persons that are expressly named as parties to this Agreement. Except to the extent named as a
party to this Agreement, and then only to the extent of the specific obligations of such parties set
forth in this Agreement, no past, present or future shareholder, member, partner, manager, director,
officer, employee, Affiliate, agent or representative of any party to this Agreement will have any
Liability (whether in contract, tort, equity or otherwise) for any of the representations, warranties,
covenants, agreements or other obligations or Liabilities of any of the parties to this Agreement or
for any Litigation based upon, arising out of or related to this Agreement.

         Section 9.15 No Right of Set-Off. Buyer, on its own behalf and on behalf of Buyer
Group and its and their respective successors and permitted assigns, hereby waives any rights of
set-off, netting, offset, recoupment, or similar rights that Buyer, any member of Buyer Group or
any of its or their respective successors and permitted assigns has or may have with respect to the
payment of the Purchase Price or any other payments to be made by Buyer pursuant to this
Agreement or any other document or instrument delivered by Buyer in connection herewith.

         Section 9.16 Construction. The definitions contained in this Agreement are applicable
to the singular as well as the plural forms of such terms. Whenever the context may require, any
pronouns used herein shall include the corresponding masculine, feminine or neuter forms, and the
singular form of names and pronouns shall include the plural and vice versa. The word “including”
and “include” and other words of similar import shall be deemed to be followed by the phrase
“without limitation.” The words “herein,” “hereto” and “hereby,” and other words of similar
import refer to this Agreement as a whole and not to any particular Article, Section or other
subdivision of this Agreement. Unless expressly stated in connection therewith or the context
otherwise requires, the phrase “relating to the Business” and other words of similar import shall
be deemed to mean “relating to the operation of the Business as conducted as of the date hereof.”
Except as otherwise provided herein, references to Articles, Sections, clauses, subclauses,
subparagraphs, Schedules, Exhibits, Appendices and the Disclosure Schedule herein are references
to Articles, Sections, clauses, subclauses, subparagraphs, Schedules, Appendices, Exhibits and the
Disclosure Schedule of this Agreement. Any reference herein to any Law (or any provision
thereof) shall include such Law (or any provision thereof) and any rule or regulation promulgated
thereunder, in each case, including any successor thereto, and as it may be amended, modified or
supplemented from time to time. Any reference herein to “dollars” or “$” means United States
dollars.

        Section 9.17 Computation of Time. In computing any period of time prescribed by or
allowed with respect to any provision of this Agreement that relates to Sellers or the Chapter 11
Cases, the provisions of rule 9006(a) of the Federal Rules of Bankruptcy Procedure shall apply.

        Section 9.18 Mutual Drafting. Each of the Parties has participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly by the Parties and no
presumption or burden of proof shall arise favoring or disfavoring any Party by virtue of the
authorship of any of the provisions of this Agreement.

                                                 53
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD       Doc 16-2       Filed 11/05/20    Page 59 of 82




        Section 9.19 Disclosure Schedule. The Disclosure Schedule has been arranged for
purposes of convenience in separately numbered Sections corresponding to the Sections of this
Agreement and each Section of the Disclosure Schedule will deemed to be an exception to (or, as
applicable, a disclosure for purposes of) (a) the representations and warranties (or covenants, as
applicable) of the Sellers that are set forth in the corresponding section or subsection of this
Agreement; and (b) other representations and warranties of Seller that are set forth in the
Agreement only to the extent that it is reasonably apparent on the face of such disclosure that it is
an exception to (or, as applicable, a disclosure for purposes of) such representation or warranty.
Capitalized terms used in the Disclosure Schedule and not otherwise defined therein have the
meanings given to them in this Agreement. The specification of any dollar amount or the inclusion
of any item in the representations and warranties contained in this Agreement, the Disclosure
Schedule or the attached exhibits is not intended to imply that the amounts, or higher or lower
amounts, or the items so included, or other items, are or are not required to be disclosed (including
whether such amounts or items are required to be disclosed as material or threatened) or are within
or outside of the Ordinary Course of Business or consistent with past practice, and no party will
use the fact of the setting of the amounts or the fact of the inclusion of any item in this Agreement,
the Disclosure Schedule or exhibits in any dispute or controversy between the Parties as to whether
any obligation, item or matter not set forth or included in this Agreement, the Disclosure Schedule
or exhibits is or is not required to be disclosed (including whether the amount or items are required
to be disclosed as material or threatened) or are within or outside of the Ordinary Course of
Business. In addition, matters reflected in the Disclosure Schedule are not necessarily limited to
matters required by this Agreement to be reflected in the Disclosure Schedule. Such additional
matters are set forth for informational purposes only and do not necessarily include other matters
of a similar nature. No information set forth in the Disclosure Schedule will be deemed to broaden
in any way the scope of the parties’ representations and warranties. Any description of any
agreement, document, instrument, plan, arrangement or other item set forth on any Disclosure
Schedule is a summary only and is qualified in its entirety by the terms of such agreement,
document, instrument, plan, arrangement, or item which terms will be deemed disclosed for all
purposes of this Agreement. The information contained in this Agreement, in the Disclosure
Schedule and exhibits hereto is disclosed solely for purposes of this Agreement, and no
information contained herein or therein will be deemed to be an admission by any Party to any
third party of any matter whatsoever, including any violation of Law or breach of contract.

       Section 9.20 Headings; Table of Contents. The Section headings and the table of
contents contained in this Agreement and the Disclosure Schedule are inserted for convenience
only and shall not affect in any way the meaning or interpretation of this Agreement.

       Section 9.21 Counterparts; Facsimile and Email Signatures. This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. This Agreement or any counterpart may be
executed and delivered by facsimile or email with scan attachment copies, each of which shall be
deemed an original.

        Section 9.22 Time of Essence. Time is of the essence of this Agreement.

                                [SIGNATURE PAGES FOLLOW]


                                                 54
PHIL1 9186278v.4
110880660v14
Case 20-12816-JTD   Doc 16-2   Filed 11/05/20   Page 60 of 82
           Case 20-12816-JTD      Doc 16-2    Filed 11/05/20    Page 61 of 82




                              SIGNATURE PAGE TO
                          ASSET PURCHASE AGREEMENT

        IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the date
first above written.

SELLERS:

FURNITURE FACTORY ULTIMATE                      FURNITURE FACTORY
HOLDING, L.P.                                   INTERMEDIATE HOLDING, LLC

By                                              By
      Name:                                            Name:
      Title:                                           Title:

FURNITURE FACTORY HOLDING,
LLC                                             BEDDING HOLDING, LLC

By                                              By
      Name:                                            Name:
      Title:                                           Title:

BEDDING, LLC                                    BEDDING INTERMEDIATE HOLDING,
                                                LLC
By
      Name:                                     By
      Title:                                           Name:
                                                       Title:

FURNITURE FACTORY HOLDING,                      FURNITURE FACTORY OUTLET
LLC                                             TRANSPORTATION, INC.,

By
      Name:                                     By
      Title:                                           Name:
                                                       Title:

BUYER:

AMERICAN FREIGHT FFO, LLC


By    /s/ William A. Powell
      Name: William A. Powell
      Title: President and CEO
               Case 20-12816-JTD     Doc 16-2     Filed 11/05/20     Page 62 of 82




                                        SCHEDULE I

                            Schedule of Additional Seller Entities

    1. Furniture Factory Holding, LLC, a Delaware limited liability company

    2. Bedding Holding, LLC, a Delaware limited liability company

    3. Furniture Factory Intermediate Holding, LLC, a Delaware limited liability company

    4. Bedding Intermediate Holding, LLC, a Delaware limited liability company

    5. Furniture Factory Outlet, LLC, a Delaware limited liability company

    6. Bedding, LLC, a Delaware limited liability company

    7. Furniture Factory Outlet Transportation, Inc., an Arkansas corporation




                                          Schedule I
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD   Doc 16-2      Filed 11/05/20   Page 63 of 82




                                      EXHIBIT A

                                   Form of Bill of Sale



See attached.




                                           A-1
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD       Doc 16-2      Filed 11/05/20     Page 64 of 82




                                         BILL OF SALE

        This Bill of Sale, dated as of [________], 2020 (this “Bill of Sale”), is made and entered
into by and among FURNITURE FACTORY ULTIMATE HOLDING, L.P., a Delaware
limited partnership (“FFU Holding”), each of the Seller Subsidiaries (together with FFU Holding,
“Sellers”), and American Freight FFO, LLC, a Delaware limited liability company (together with
its permitted successors, designees and assigns, “Buyer”). Capitalized terms used but not defined
herein shall have the meaning ascribed to such terms in the Asset Purchase Agreement, dated as
of November 4, 2020 (the “Asset Purchase Agreement”), by and among Buyer and Sellers.

        WHEREAS, pursuant to sections 105, 363 and 365 of the Bankruptcy Code and the Asset
Purchase Agreement, Sellers have, among other things, agreed to sell, transfer, assign, convey and
deliver to Buyer and Buyer has agreed to purchase, acquire and accept from Sellers, upon the terms
and conditions set forth in the Asset Purchase Agreement, all of the right, title and interest of
Sellers in and to the Purchased Assets, free and clear of all Liens (other than Permitted Liens); and

        WHEREAS, Sellers desire to deliver to Buyer such instruments of sale, transfer
assignment, conveyance and delivery as are required to vest in Buyer all of Sellers’ right, title and
interest in and to the Purchased Assets.

        NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and pursuant to the Asset Purchase Agreement, the
parties hereto, intending to be legally bound, hereby agree as follows:

         1.     Each Seller hereby sells, transfers, assigns, conveys and delivers to Buyer all of its
right, title and interest in and to the Purchased Assets, free and clear of all Liens (other than
Permitted Liens).

       2.      From time to time after the Closing Date, each party shall, upon the reasonable
request of the other, execute and deliver or cause to be executed and delivered such further
instruments of sale, conveyance, assignment, transfer and assumption, and take such further action,
as may reasonably be requested in order to more effectively carry out the purposes and intent of
the Asset Purchase Agreement and this Bill of Sale.

       3.      This Bill of Sale is being executed by Sellers and Buyer and shall be binding upon
each of Sellers and Buyer, their respective successors and assigns, for the respective uses and
purposes herein set forth and referred to, and shall be effective as of the date hereof.

        4.     No provision of this Bill of Sale, express or implied, is intended or shall be
construed to confer upon or give to any Person, other than the parties hereto and their respective
successors and permitted assigns, any remedy or claim under or by reason of this Bill of Sale or
any term, covenant or condition hereof, and all of the terms, covenants, conditions, promises and
agreements contained in this Bill of Sale shall be for the sole and exclusive benefit of each of
Sellers and Buyer, their respective successors and permitted assigns.




PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD       Doc 16-2       Filed 11/05/20    Page 65 of 82




       5.      None of the provisions of this Bill of Sale may be amended or waived except if
such amendment or waiver is in writing and is signed, in the case of an amendment, by Sellers and
Buyer, or in the case of a waiver, by the party(ies) against whom the waiver is to be effective.

        6.     This Bill of Sale is subject in all respects to the terms and conditions of the Asset
Purchase Agreement. Nothing contained in this Bill of Sale shall be deemed to supersede, enlarge
or modify any of the representations, warranties, covenants or other agreements contained in the
Asset Purchase Agreement, all of which survive the execution and delivery of this Bill of Sale as
provided by, and subject to the limitations set forth in, the Asset Purchase Agreement. To the
extent any provision of this Bill of Sale is inconsistent with the Asset Purchase Agreement, the
provisions of the Asset Purchase Agreement shall govern and control.

     7.    EXCEPT AS AND TO THE EXTENT PROVIDED IN THE ASSET PURCHASE
AGREEMENT, SELLERS EXPRESSLY AND SPECIFICALLY DISCLAIM ANY AND ALL
REPRESENTATIONS AND WARRANTIES, WHETHER EXPRESS OR IMPLIED,
WHETHER ORAL OR WRITTEN, AND WHETHER GIVEN OR MADE OR DEEMED TO
HAVE BEEN GIVEN OR MADE AT ANY TIME OR TIMES IN THE PAST, PRESENT OR
FUTURE, OF, AS TO, OR CONCERNING THE NATURE OR CONDITION OF THE
PURCHASED ASSETS, INCLUDING WITHOUT LIMITATION ANY AND ALL
WARRANTIES AS TO THE MERCHANTABILITY OF THE PURCHASED ASSETS OR THE
SUITABILITY OR FITNESS OF THE PURCHASED ASSETS FOR ANY PARTICULAR
PURPOSE OR FOR ANY PURPOSE.

        8.      This Bill of Sale shall in all aspects be governed by and construed in accordance
with the internal Laws of the State of Delaware without giving effect to any choice or conflict of
law provision or rule (whether of the State of Delaware or any other jurisdiction) that would cause
the application of the Laws of any jurisdiction other than the State of Delaware, and the obligations,
rights and remedies of the parties shall be determined in accordance with such Laws.

        9.     This Bill of Sale may be executed in one or more counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the same instrument. This
Bill of Sale or any counterpart may be executed and delivered by facsimile or email with scan
attachment copies, each of which shall be deemed an original.

                                     [Signature Page Follows]




                                                  2
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD   Doc 16-2    Filed 11/05/20    Page 66 of 82




        IN WITNESS WHEREOF, the parties have caused this Bill of Sale to be duly executed by
their respective authorized officers as of the date first above written.

SELLERS:                                         FURNITURE FACTORY
                                                 INTERMEDIATE HOLDING, LLC
FURNITURE FACTORY ULTIMATE
HOLDING, L.P.                                    By
                                                        Name:
By                                                      Title:
        Name:
        Title:
                                                 BEDDING HOLDING, LLC
FURNITURE FACTORY HOLDING,
LLC                                              By
                                                        Name:
By                                                      Title:
        Name:
        Title:                                   BEDDING INTERMEDIATE HOLDING,
                                                 LLC
BEDDING, LLC
                                                 By
By                                                      Name:
        Name:                                           Title:
        Title:
                                                 FURNITURE FACTORY OUTLET
                                                 TRANSPORTATION, INC.,
FURNITURE FACTORY HOLDING,
LLC
                                                 By
By                                                      Name:
        Name:                                           Title:
        Title:


BUYER:

AMERICAN FREIGHT FFO, LLC


By
        Name:
        Title:




PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD   Doc 16-2     Filed 11/05/20   Page 67 of 82




                                      EXHIBIT B

                      Form of Assignment and Assumption Agreement



See attached.




                                          B-1
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD      Doc 16-2     Filed 11/05/20     Page 68 of 82




                    ASSIGNMENT AND ASSUMPTION AGREEMENT

         This Assignment and Assumption Agreement, dated as of [________], 2020 (this
“Agreement”), is made and entered into by and among FURNITURE FACTORY ULTIMATE
HOLDING, L.P., a Delaware limited partnership (“FFU Holding”), each of the Seller Subsidiaries
(together with FFU Holding, “Sellers”), and American Freight FFO, LLC, a Delaware limited
liability company (together with its permitted successors, designees and assigns, “Buyer”).
Capitalized terms used but not defined herein shall have the meaning ascribed to such terms in the
Asset Purchase Agreement, dated as of November 4, 2020 (the “Asset Purchase Agreement”), by
and among Buyer and Sellers.

        WHEREAS, pursuant to sections 105, 363 and 365 of the Bankruptcy Code and the Asset
Purchase Agreement, Sellers have, among other things, agreed to sell, transfer, assign, convey and
deliver to Buyer and Buyer has agreed to purchase, acquire and accept from Sellers, upon the terms
and conditions set forth in the Asset Purchase Agreement, all of the right, title and interest of
Sellers in and to the Purchased Assets including, without limitation, the Assumed Contracts, free
and clear of all Liens (other than Permitted Liens); and

       WHEREAS, pursuant to Section 2.3 of the Asset Purchase Agreement, Buyer has agreed
to assume, effective as of the Closing, the Assumed Liabilities.

        NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and pursuant to the Asset Purchase Agreement, the
parties hereto, intending to be legally bound, hereby agree as follows:

        1.      Sellers hereby assign and delegate the Assumed Contracts and the Assumed
Liabilities to Buyer and Buyer hereby accepts assignment and delegation of and assumes the
Assumed Contracts and the Assumed Liabilities as set forth in the Asset Purchase Agreement.
Buyer assumes none of the Excluded Liabilities and the parties agree that all such Excluded
Liabilities remain the responsibility of Sellers.

       2.      From time to time after the Closing Date, each party shall, upon the reasonable
request of the other, execute and deliver or cause to be executed and delivered such further
instruments of sale, conveyance, assignment, transfer and assumption, and take such further action,
as may reasonably be requested in order to more effectively carry out the purposes and intent of
the Asset Purchase Agreement and this Agreement.

       3.      This Agreement is being executed by Sellers and Buyer and shall be binding upon
each of Sellers and Buyer, their respective successors and assigns, for the respective uses and
purposes herein set forth and referred to, and shall be effective as of the date hereof.

        4.     No provision of this Agreement, express or implied, is intended or shall be
construed to confer upon or give to any Person, other than the parties hereto and their respective
successors and permitted assigns, any remedy or claim under or by reason of this Agreement or
any term, covenant or condition hereof, and all of the terms, covenants, conditions, promises and
agreements contained in this Agreement shall be for the sole and exclusive benefit of each of
Sellers and Buyer, their respective successors and permitted assigns.

PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD       Doc 16-2       Filed 11/05/20    Page 69 of 82




       5.      None of the provisions of this Agreement may be amended or waived except if such
amendment or waiver is in writing and is signed, in the case of an amendment, by Sellers and
Buyer, or in the case of a waiver, by the party(ies) against whom the waiver is to be effective.

        6.     This Agreement is subject in all respects to the terms and conditions of the Asset
Purchase Agreement. Nothing contained in this Agreement shall be deemed to supersede, enlarge
or modify any of the representations, warranties, covenants or other agreements contained in the
Asset Purchase Agreement, all of which survive the execution and delivery of this Agreement as
provided and subject to the limitations set forth in the Asset Purchase Agreement. To the extent
any provision of this Agreement is inconsistent with the Asset Purchase Agreement, the provisions
of the Asset Purchase Agreement shall govern and control.

        7.      This Agreement shall in all aspects be governed by and construed in accordance
with the internal Laws of the State of Delaware without giving effect to any choice or conflict of
law provision or rule (whether of the State of Delaware or any other jurisdiction) that would cause
the application of the Laws of any jurisdiction other than the State of Delaware, and the obligations,
rights and remedies of the parties shall be determined in accordance with such Laws.

       8.     This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the same instrument. This
Agreement or any counterpart may be executed and delivered by facsimile or email with scan
attachment copies, each of which shall be deemed an original.

                                      [Signature page follows]




                                                  2
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD   Doc 16-2   Filed 11/05/20   Page 70 of 82




        IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed by
their respective authorized officers as of the date first above written.

SELLERS:                                       FURNITURE FACTORY
                                               INTERMEDIATE HOLDING, LLC
FURNITURE FACTORY ULTIMATE
HOLDING, L.P.                                  By
                                                      Name:
By                                                    Title:
        Name:
        Title:
                                               BEDDING HOLDING, LLC
FURNITURE FACTORY HOLDING,
LLC                                            By
                                                      Name:
By                                                    Title:
        Name:
        Title:                                 BEDDING INTERMEDIATE HOLDING,
                                               LLC
BEDDING, LLC
                                               By
By                                                    Name:
        Name:                                         Title:
        Title:
                                               FURNITURE FACTORY OUTLET
                                               TRANSPORTATION, INC.,
FURNITURE FACTORY HOLDING,
LLC
                                               By
By                                                    Name:
        Name:                                         Title:
        Title:


BUYER:

AMERICAN FREIGHT FFO, LLC


By
        Name:
        Title:




PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD   Doc 16-2     Filed 11/05/20   Page 71 of 82




                                      EXHIBIT C

                        Form of Trademark Assignment Agreement

See attached.




                                          C-1
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD       Doc 16-2      Filed 11/05/20      Page 72 of 82




                        TRADEMARK ASSIGNMENT AGREEMENT

       This Trademark Assignment Agreement (“Assignment”), dated as of [________], 2020, is
made and entered into by and among FURNITURE FACTORY ULTIMATE HOLDING, L.P.,
a Delaware limited partnership (“FFU Holding”), each of the Seller Subsidiaries (together with
FFU Holding, “Sellers”), and American Freight FFO, LLC, a Delaware limited liability company
(together with its permitted successors, designees and assigns, “Buyer”). Capitalized terms used
but not defined herein shall have the meaning ascribed to such terms in the Asset Purchase
Agreement, dated as of November 4, 2020 (the “Asset Purchase Agreement”), by and among
Buyer and Sellers.

        WHEREAS, pursuant to sections 105, 363 and 365 of the Bankruptcy Code and the Asset
Purchase Agreement, Sellers have, among other things, agreed to sell, transfer, assign, convey and
deliver to Buyer and Buyer has agreed to purchase, acquire and accept from Sellers, upon the terms
and conditions set forth in the Asset Purchase Agreement, all of the right, title and interest of
Sellers in and to the Purchased Assets including, without limitation, Sellers’ rights and benefits
with respect to all trademarks and trademark applications owned by Sellers, each of which are set
forth on Exhibit A attached hereto (collectively, the “Marks”), free and clear of all Liens (other
than Permitted Liens); and

        WHEREAS, Sellers desire to deliver to Buyer such instruments of sale, transfer,
assignment, conveyance and delivery as are required to vest in Buyer all of Sellers’ right, title and
interest in and to the Purchased Assets, including the Marks.

        NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and pursuant to the Asset Purchase Agreement, the
parties hereto, intending to be legally bound, hereby agree as follows:

         9.      Each Seller hereby sells, transfers, assigns, conveys and delivers to Buyer all of its
right, title and interest in and to the Marks, together with the goodwill of the business symbolized
by the Marks, the right to sue for past infringement of such Marks and the registrations thereof
free and clear of all Liens (other than Permitted Liens), and hereby instructs, authorizes and directs
the United States Patent and Trademark Office, and the corresponding entity or agency in any
applicable foreign country, to record Buyer as assignee and owner of the Marks.

       10.     From time to time after the Closing Date, each party shall, upon the reasonable
request of the other, execute and deliver or cause to be executed and delivered such further
instruments of sale, conveyance, assignment, transfer and assumption, and take such further action,
as may reasonably be requested in order to more effectively carry out the purposes and intent of
the Asset Purchase Agreement and this Assignment.

       11.     This Assignment is being executed by Sellers and Buyer and shall be binding upon
each of Sellers and Buyer, their respective successors and assigns, for the respective uses and
purposes herein set forth and referred to, and shall be effective as of the date hereof.

       12.     No provision of this Assignment, express or implied, is intended or shall be
construed to confer upon or give to any Person, other than the parties hereto and their respective

PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD       Doc 16-2       Filed 11/05/20    Page 73 of 82




successors and permitted assigns, any remedy or claim under or by reason of this Assignment or
any term, covenant or condition hereof, and all of the terms, covenants, conditions, promises and
agreements contained in this Assignment shall be for the sole and exclusive benefit of each of
Sellers and Buyer, their respective successors and permitted assigns.

       13.     None of the provisions of this Assignment may be amended or waived except if
such amendment or waiver is in writing and is signed, in the case of an amendment, by Sellers and
Buyer, or in the case of a waiver, by the party(ies) against whom the waiver is to be effective.

        14.    This Assignment is subject in all respects to the terms and conditions of the Asset
Purchase Agreement. Nothing contained in this Assignment shall be deemed to supersede, enlarge
or modify any of the representations, warranties, covenants or other agreements contained in the
Asset Purchase Agreement, all of which survive the execution and delivery of this Assignment as
provided by, and subject to the limitations set forth in, the Asset Purchase Agreement. To the
extent any provision of this Assignment is inconsistent with the Asset Purchase Agreement, the
provisions of the Asset Purchase Agreement shall govern and control.

        15.     This Assignment shall in all aspects be governed by and construed in accordance
with the internal Laws of the State of Delaware without giving effect to any choice or conflict of
law provision or rule (whether of the State of Delaware or any other jurisdiction) that would cause
the application of the Laws of any jurisdiction other than the State of Delaware, and the obligations,
rights and remedies of the parties shall be determined in accordance with such Laws.

       16.    This Assignment may be executed in one or more counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the same instrument. This
Assignment or any counterpart may be executed and delivered by facsimile or email with scan
attachment copies, each of which shall be deemed an original.

                                     [Signature Page Follows]




                                                  2
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD   Doc 16-2   Filed 11/05/20   Page 74 of 82




        IN WITNESS WHEREOF, the parties have caused this Assignment to be duly executed
by their respective authorized officers as of the date first above written.

SELLERS:                                       FURNITURE FACTORY
                                               INTERMEDIATE HOLDING, LLC
FURNITURE FACTORY ULTIMATE
HOLDING, L.P.                                  By
                                                      Name:
By                                                    Title:
        Name:
        Title:
                                               BEDDING HOLDING, LLC
FURNITURE FACTORY HOLDING,
LLC                                            By
                                                      Name:
By                                                    Title:
        Name:
        Title:                                 BEDDING INTERMEDIATE HOLDING,
                                               LLC
BEDDING, LLC
                                               By
By                                                    Name:
        Name:                                         Title:
        Title:
                                               FURNITURE FACTORY OUTLET
                                               TRANSPORTATION, INC.,
FURNITURE FACTORY HOLDING,
LLC
                                               By
By                                                    Name:
        Name:                                         Title:
        Title:


BUYER:

AMERICAN FREIGHT FFO, LLC


By
        Name:
        Title:




PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD   Doc 16-2   Filed 11/05/20   Page 75 of 82




                      Exhibit A to Trademark Assignment Agreement

                                       MARKS




PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD   Doc 16-2     Filed 11/05/20   Page 76 of 82




                                      EXHIBIT D

                       Form of Domain Name Assignment Agreement



See attached.




                                          D-1
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD        Doc 16-2      Filed 11/05/20     Page 77 of 82




                       DOMAIN NAME ASSIGNMENT AGREEMENT

         This Domain Name Assignment Agreement (“Assignment”), dated as of [________],
2020, is made and entered into by and among FURNITURE FACTORY ULTIMATE
HOLDING, L.P., a Delaware limited partnership (“FFU Holding”), each of the Seller Subsidiaries
(together with FFU Holdings, “Sellers”), and American Freight FFO, LLC, a Delaware limited
liability company (together with its permitted successors, designees and assigns, “Buyer”).
Capitalized terms used but not defined herein shall have the meaning ascribed to such terms in the
Asset Purchase Agreement, dated as of November 4, 2020 (the “Asset Purchase Agreement”), by
and among Buyer and Sellers.

        WHEREAS, pursuant to sections 105, 363 and 365 of the Bankruptcy Code and the Asset
Purchase Agreement, Sellers have, among other things, agreed to sell, transfer, assign, convey and
deliver to Buyer and Buyer has agreed to purchase, acquire and accept from Sellers, upon the terms
and conditions set forth in the Asset Purchase Agreement, all of the right, title and interest of
Sellers in and to the Purchased Assets including, without limitation, Sellers’ rights and benefits
with respect to all domain names (including all sub-domain names and extensions thereof and
thereto) owned by Sellers, each of which are set forth on Exhibit A attached hereto (collectively,
the “Domain Names”), free and clear of all Liens (other than Permitted Liens); and

        WHEREAS, Sellers desire to deliver to Buyer such instruments of sale, transfer
assignment, conveyance and delivery as are required to vest in Buyer all of Sellers’ right, title and
interest in and to the Purchased Assets, including the Domain Names.

        NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and pursuant to the Asset Purchase Agreement, the
parties hereto, intending to be legally bound, hereby agree as follows:

         17.      Each Seller hereby sells, transfers, assigns, conveys and delivers to Buyer all of its
right, title and interest in and to the Domain Names, free and clear of all Liens (other than Permitted
Liens), and hereby instructs, authorizes and directs any and all registrars thereof to transfer the
Domain Names to Buyer.

       18.     From time to time after the Closing Date, each party shall, upon the reasonable
request of the other, execute and deliver or cause to be executed and delivered such further
instruments of sale, conveyance, assignment, transfer and assumption, and take such further action,
as may reasonably be requested in order to more effectively carry out the purposes and intent of
the Asset Purchase Agreement and this Assignment.

       19.     This Assignment is being executed by Sellers and Buyer and shall be binding upon
each of Sellers and Buyer, their respective successors and assigns, for the respective uses and
purposes herein set forth and referred to, and shall be effective as of the date hereof.

       20.     No provision of this Assignment, express or implied, is intended or shall be
construed to confer upon or give to any Person, other than the parties hereto and their respective
successors and permitted assigns, any remedy or claim under or by reason of this Assignment or
any term, covenant or condition hereof, and all of the terms, covenants, conditions, promises and

PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD       Doc 16-2       Filed 11/05/20    Page 78 of 82




agreements contained in this Assignment shall be for the sole and exclusive benefit of each of
Sellers and Buyer, their respective successors and permitted assigns.

       21.     None of the provisions of this Assignment may be amended or waived except if
such amendment or waiver is in writing and is signed, in the case of an amendment, by Sellers and
Buyer, or in the case of a waiver, by the party(ies) against whom the waiver is to be effective.

        22.    This Assignment is subject in all respects to the terms and conditions of the Asset
Purchase Agreement. Nothing contained in this Assignment shall be deemed to supersede, enlarge
or modify any of the representations, warranties, covenants or other agreements contained in the
Asset Purchase Agreement, all of which survive the execution and delivery of this Assignment as
provided by, and subject to the limitations set forth in, the Asset Purchase Agreement. To the
extent any provision of this Assignment is inconsistent with the Asset Purchase Agreement, the
provisions of the Asset Purchase Agreement shall govern and control.

        23.     This Assignment shall in all aspects be governed by and construed in accordance
with the internal Laws of the State of Delaware without giving effect to any choice or conflict of
law provision or rule (whether of the State of Delaware or any other jurisdiction) that would cause
the application of the Laws of any jurisdiction other than the State of Delaware, and the obligations,
rights and remedies of the parties shall be determined in accordance with such Laws.

       24.    This Assignment may be executed in one or more counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the same instrument. This
Assignment or any counterpart may be executed and delivered by facsimile or email with scan
attachment copies, each of which shall be deemed an original.

                                     [Signature Page Follows]




                                                  2
PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD   Doc 16-2   Filed 11/05/20   Page 79 of 82




        IN WITNESS WHEREOF, the parties have caused this Assignment to be duly executed
by their respective authorized officers as of the date first above written.

SELLERS:                                       FURNITURE FACTORY
                                               INTERMEDIATE HOLDING, LLC
FURNITURE FACTORY ULTIMATE
HOLDING, L.P.                                  By
                                                      Name:
By                                                    Title:
        Name:
        Title:
                                               BEDDING HOLDING, LLC
FURNITURE FACTORY HOLDING,
LLC                                            By
                                                      Name:
By                                                    Title:
        Name:
        Title:                                 BEDDING INTERMEDIATE HOLDING,
                                               LLC
BEDDING, LLC
                                               By
By                                                    Name:
        Name:                                         Title:
        Title:
                                               FURNITURE FACTORY OUTLET
                                               TRANSPORTATION, INC.,
FURNITURE FACTORY HOLDING,
LLC
                                               By
By                                                    Name:
        Name:                                         Title:
        Title:


BUYER:

AMERICAN FREIGHT FFO, LLC


By
        Name:
        Title:




PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD   Doc 16-2   Filed 11/05/20   Page 80 of 82




                     Exhibit A to Domain Name Assignment Agreement

                                   DOMAIN NAMES




PHIL1 9186278v.4
110880660v14
               Case 20-12816-JTD   Doc 16-2   Filed 11/05/20   Page 81 of 82




                                      EXHIBIT E

                             Form of Sale Procedures Order



See attached.




PHIL1 9186278v.4

110880660v14
               Case 20-12816-JTD   Doc 16-2   Filed 11/05/20   Page 82 of 82




                                      EXHIBIT F

                                   Form of Sale Order



See attached.




PHIL1 9186278v.4

110880660v14
